Exhibit 10.41






[creditagreementimage1.gif]






AMENDED AND RESTATED CREDIT AGREEMENT




dated as of




October 26, 2011




among




P.F. CHANG'S CHINA BISTRO, INC.




The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.
as Administrative Agent


BANK OF AMERICA, N.A.
as Syndication Agent


JP MORGAN SECURITIESLLC
as Sole Bookrunner and Sole Lead Arranger


















--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
Page
 
 
 
ARTICLE I
Definitions
1


Section 1.01
Defined Terms
1


Section 1.02
Classification of Loans and Borrowings
19


Section 1.03
Terms Generally
19


Section 1.04
Accounting Terms; GAAP
19


Section 1.05
Amendment and Restatement
20


ARTICLE II
The Credits
20


Section 2.01
Revolving Loan Commitments
20


Section 2.02
Loans and Borrowings
20


Section 2.03
Requests for Revolving Borrowings
21


Section 2.04
[Intentionally left blank]
22


Section 2.05
Swingline Loans
22


Section 2.06
Letters of Credit
23


Section 2.07
Funding of Borrowings
27


Section 2.08
Interest Elections
28


Section 2.09
Termination, Reduction and Increase of Commitments
29


Section 2.10
Repayment of Loans; Evidence of Debt
30


Section 2.11
Prepayment of Loans
30


Section 2.12
Fees
31


Section 2.13
Interest
32


Section 2.14
Alternate Rate of Interest
33


Section 2.15
Increased Costs
33


Section 2.16
Break Funding Payments
34


Section 2.17
Taxes
35


Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
38


Section 2.19
Mitigation Obligations; Replacement of Lenders
40


Section 2.20
Defaulting Lenders
41


ARTICLE III
Representations and Warranties
42


Section 3.01
Organization; Powers
42


Section 3.02
Authorization; Enforceability
43


Section 3.03
Governmental Approvals; No Conflicts
43


Section 3.04
Financial Condition; No Material Adverse Change
43


Section 3.05
Properties
43


Section 3.06
Litigation and Environmental Matters
44


Section 3.07
Compliance with Laws and Agreements
44


Section 3.08
Investment and Holding Company Status
44


Section 3.09
Taxes
44


Section 3.10
ERISA
45


Section 3.11
Disclosure
45


Section 3.12
Subsidiaries
45


Section 3.13
Operating Facilities
45







--------------------------------------------------------------------------------




Section 3.14
Regulation U
45


Section 3.15
Anti-Terrorism
45


Section 3.16
Labor Disputes
46


ARTICLE IV
Conditions
46


Section 4.01
Effective Date
46


Section 4.02
Each Credit Event
47


ARTICLE V
Affirmative Covenants
48


Section 5.01
Financial Statements; Ratings Change and Other Information
48


Section 5.02
Notices of Material Events
49


Section 5.03
Existence; Conduct of Business
50


Section 5.04
Payment of Obligations
50


Section 5.05
Maintenance of Properties; Insurance
50


Section 5.06
Books and Records; Inspection Rights
50


Section 5.07
Compliance with Laws
50


Section 5.08
Use of Proceeds and Letters of Credit
50


Section 5.09
Security Documents
51


Section 5.10
Continuing Guarantees
51


Section 5.11
Information Regarding Operating Facilities
51


Section 5.12
Leases
51


ARTICLE VI
Negative Covenants
52


Section 6.01
Indebtedness
52


Section 6.02
Liens
53


Section 6.03
Fundamental Changes
53


Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
54


Section 6.05
Swap Agreements
56


Section 6.06
Restricted Payments
56


Section 6.07
Transactions with Affiliates
56


Section 6.08
Restrictive Agreements
56


Section 6.09
Financial Covenants
57


Section 6.10
Negative Pledge
57


Section 6.11
Amendments to Operating/Partnership Agreements
57


Section 6.12
Change in Fiscal Year
57


Section 6.13
Change in Business
57


ARTICLE VII
Events of Default
57


ARTICLE VIII
The Administrative Agent
60


ARTICLE IX
Miscellaneous
62


Section 9.01
Notices
62


Section 9.02
Waivers; Amendments
63


Section 9.03
Expenses; Indemnity; Damage Waiver
64


Section 9.04
Successors and Assigns
66


Section 9.05
Survival
70


Section 9.06
Counterparts; Integration; Effectiveness
70


Section 9.07
Severability
70


Section 9.08
Right of Setoff
70


Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
71


Section 9.10
WAIVER OF JURY TRIAL
71


Section 9.11
Headings
72







--------------------------------------------------------------------------------




Section 9.12
Confidentiality
72
Section 9.13
USA Patriot Act
73



SCHEDULES:
Schedule 2.01 -- Commitments
Schedule 3.06 -- Disclosed Matters
Schedule 3.12 -- Subsidiaries
Schedule 3.13 -- Operating Facilities
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions
 
EXHIBITS:
Exhibit "A" -- Form of Assignment and Assumption
Exhibit "B" -- Form of Note
Exhibit "C" -- Form of Borrowing Request/Interest Election Request
Exhibit "D" -- Form of US Tax Certificate
Exhibit "E" -- Form of Compliance Certificate
Exhibit "F" -- Form of Security Agreement
Exhibit "G" -- Form of Continuing Guarantee

AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 26, 2011, among P.F.
CHANG'S CHINA BISTRO, INC., a Delaware corporation, the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., a national banking association, as Administrative
Agent, and BANK OF AMERICA, N.A., a national banking association, as Syndication
Agent.
The parties hereto agree as follows:
Article I
Definitions
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
"ABR," when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any ongoing business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power of the outstanding ownership interests




--------------------------------------------------------------------------------

of a partnership or limited liability company).
"Adjusted Indebtedness" means (a) Indebtedness of Borrower and its Subsidiaries
on a consolidated basis plus (b) the product of (i) eight (8) times (ii) Rental
Expense of Borrower and its Subsidiaries on a consolidated basis minus (c) the
portion of "lease obligations" of Borrower and its Subsidiaries reflected on the
Borrower's consolidated financial statements that are not Capital Lease
Obligations.
"Adjusted Leverage Ratio" means the ratio of the total consolidated Adjusted
Indebtedness of Borrower and its Subsidiaries to the sum of their EBITDA plus
Rental Expense.
"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
"Administrative Agent" means JPMorgan Chase Bank, N.A., a national banking
association, in its capacity as administrative agent for the Lenders hereunder.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.5%, provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
"Applicable Rate" means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the

--------------------------------------------------------------------------------

applicable rate per annum set forth below under the caption "ABR spread",
"Eurodollar spread" or "Facility Fee rate", as the case may be:
Adjusted Leverage Ratio
ABR
spread
Eurodollar
spread
Facility Fee
rate
Adjusted Leverage Ratio I
—%
1.00%
0.15%
Adjusted Leverage Ratio II
—%
1.25%
0.20%
Adjusted Leverage Ratio III
—%
1.50%
0.25%
Adjusted Leverage Ratio IV
0.25%
1.75%
0.30%
Adjusted Leverage Ratio V
0.50%
2.00%
0.35%



The Adjusted Leverage Ratio shall govern pricing hereunder and shall be
determined based upon the most recent Financials delivered to the Administrative
Agent. Adjustments, if any, to the Applicable Rate shall be effective five (5)
Business Days after the Administrative Agent has received the most recent
Financials. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to Section 5.01, then
Adjusted Leverage Ratio V shall apply until five (5) days after such Financials
are so delivered, at which time the Applicable Rate shall be adjusted to reflect
the Adjusted Leverage Ratio reflected in the latest Financials.
Notwithstanding the foregoing, Adjusted Leverage Ratio II shall be in effect
until the Administrative Agent receives the Financials for the first fiscal
quarter of the Borrower to occur after the Effective Date, and adjustments to
the Applicable Rate shall thereafter be effected in accordance with the
preceding paragraph.
For purposes hereof, the following shall have the following meanings:
"Financials" means the annual or quarterly financial statements of the Borrower
and its Subsidiaries delivered pursuant to this Agreement or any of the Credit
Documents.
"Adjusted Leverage Ratio I" means, as of the last day of the applicable fiscal
quarter referred to in the most recent Financials, the Adjusted Leverage Ratio
is less than 1.75 to 1.0.
"Adjusted Leverage Ratio II" means, as of the last day of the applicable fiscal
quarter referred to in the most recent Financials, the Adjusted Leverage Ratio
is greater than or equal to 1.75 to 1.0 but less than 2.25 to 1.0.
"Adjusted Leverage Ratio III" means, as of the last day of the applicable fiscal
quarter referred to in the most recent Financials, the Adjusted Leverage Ratio
is greater than or equal to 2.25 to 1.0 but less than 2.75 to 1.0.
"Adjusted Leverage Ratio IV" means, as of the last day of the applicable fiscal
quarter referred to in the most recent Financials, the Adjusted Leverage Ratio
is greater than or equal to 2.75 to 1.0 but less than 3.25 to 1.0.
"Adjusted Leverage Ratio V" means, as of the last day of the applicable fiscal

--------------------------------------------------------------------------------

quarter referred to in the most recent Financials, the Adjusted Leverage Ratio
is greater than or equal to 3.25 to 1.0.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.
"Approved Fund" has the meaning assigned to such term in Section 9.04(b)(ii).
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit "A" or any other form approved by the Administrative Agent.
"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
"Banking Services" means each and any of the following bank services provided to
Borrower by any Lender or any of its Affiliates: (a) credit cards for commercial
customers (including, without limitation, “commercial credit cards” and
purchasing cards), (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
"Banking Services Obligations" of the Borrower means any and all obligations of
the Borrower, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore) in connection with Banking
Services.
"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
"Beneficial Owner" means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.


"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

--------------------------------------------------------------------------------

"Borrower" means P.F. CHANG'S CHINA BISTRO, INC., a Delaware corporation.
"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
"Borrowing Request" means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit "C".
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Phoenix, Arizona are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 33⅓% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
any Guarantor; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower or any Guarantor by Persons who
were neither (i) nominated by the board of directors of the Borrower or such
Guarantor nor (ii) appointed by directors so nominated; or (c) the acquisition
of direct or indirect Control of the Borrower or any Guarantor by any Person or
group.
"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender's or the Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that for purposes of this definition, (x) the FDIC rule reported at 76 Fed. Reg.
10672 (Feb. 25, 2011) (amending 12 CFR part 327), shall be deemed to have been
adopted after the date of this Agreement and (y) with respect to all requests,
rules, guidelines or directives adopted or issued pursuant to or in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel
III, the date of this Agreement shall be deemed to be October 17, 2011; provided
further, that no act, event or circumstance referred to in clause (a), (b) or
(c) of this definition shall be deemed to have occurred prior to the date of
this Agreement as a result of the applicable law, rule, regulation,
interpretation, application, request, guideline or directive having been
adopted, made or issued under the general authority of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, Basel III or any other law or
multinational

--------------------------------------------------------------------------------

supervisory agreement in effect prior to the date hereof.
"Class," when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or any other type of Loan that may be available hereunder.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Collateral" shall mean any and all assets and rights and interests in or to
property of Borrower and each of the other Loan Parties, whether tangible or
intangible, in which a Lien has been granted, is granted or purported to be
granted pursuant to the Security Documents.
"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender's
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders' Commitments is $150,000,000.00.
"Compliance Certificate" has the meaning assigned to such term in Section
5.01(c).
"Continuing Guarantee" has the meaning assigned to such term in Section 5.10.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Credit Documents" means the Note, the Security Documents, the Continuing
Guarantees and any other documents, agreements or instruments evidencing,
securing or otherwise relating to the Loans, as such document, agreements or
instruments may be amended, modified, extended, renewed, supplemented or
restated from time to time.
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply

--------------------------------------------------------------------------------

with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Lender Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Lender Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06, all of which have been
included in reports submitted by Borrower to the Securities and Exchange
Commission.
"Dollars" or "$" refers to lawful money of the United States of America.
"EBITDA" means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to Net Income for such period plus (a) the
following to the extent deducted in calculating such Net Income: (i) Interest
Expense for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) any non-cash charges
arising from compensation expense as a result of the adoption of Financial
Accounting Standards Board Statement 123 (Revised 2004), "Share-Based Payment",
which requires certain stock-based compensation to be recorded as expense within
the Borrower's consolidated statement of operations, and (v) other non-recurring
expenses of the Borrower and its Subsidiaries reducing such Net Income which do
not represent a cash item in such period or any future period and minus (b) the
following to the extent included in calculating such consolidated Net Income:
(i) Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period and (ii) all non-cash items increasing Net Income
for such period.
"Effective Date" means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened

--------------------------------------------------------------------------------

release of any Hazardous Materials into the environment, or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower, any of its Subsidiaries or any of
their ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower, any of its
Subsidiaries or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower, any of its
Subsidiaries or any of their ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower, any of its Subsidiaries or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower, any
of its Subsidiaries or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
"Eurodollar," when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
"Event of Default" has the meaning assigned to such term in Article VII.
"Excluded Taxes" means, with respect to any Loan Party under this Agreement or
any Credit Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b)

--------------------------------------------------------------------------------

any branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which the Borrower is located and (c)
in the case of a Non-U.S. Lender (other than an assignee pursuant to a request
by the Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes
resulting from any law in effect (including FACTA) on such date such Non-U.S.
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Non-U.S. Lender's failure to comply with Section
2.17(f), except to the extent that such Non-U.S. Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Taxes pursuant to Section 2.17(a).
"Existing Continuing Guarantees" means those certain Continuing Guarantee
agreements, each dated August 31, 2007, as amended, modified and/or restated
from time to time, executed by each of the Existing Subsidiary Parties, all in
favor of Administrative Agent, for itself and various lenders.
"Existing Letters of Credit" means those letters of credit issued pursuant to
the Original Credit Agreement and outstanding on the date of this Agreement.
"Existing Security Agreements" means those certain Pledge and Security
Agreements, each dated August 31, 2007, as amended, modified and/or restated
from time to time, executed by (a) Borrower and (b) each of the Existing
Subsidiary Parties, all in favor of Administrative Agent, for itself and various
lenders.
"Existing Subsidiary Parties" shall mean collectively, (a) Pei Wei Asian Diner,
Inc., a Delaware corporation, (b) PFCCB Shared Corporate Services, Inc., an
Arizona corporation, (c) PFCCB Gift Card, Inc., an Arizona corporation, (d)
PFCCB Pinnacle Peak LLC, an Arizona limited liability company, (e) PFCCB
Equipment, LLC, a Delaware limited liability company, and (f) PFCCB Retail,
Inc., a Delaware corporation.


"Facility Fee" has the meaning assigned to such term in Section 2.12(a).
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.


"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
"Fixed Charge Coverage Ratio" means the ratio of (i) Borrower's and its
Subsidiaries'

--------------------------------------------------------------------------------

EBITDA on a consolidated basis less their Maintenance Capital Expenditures plus
their Rental Expense, minority interest expense and imputed partner bonus
expense, to (ii) the sum of their Interest Expense, Rental Expense, tax expense,
scheduled principal repayments on any Indebtedness (including without limitation
Capital Lease Obligations) and distributions to minority partners.
"GAAP" means generally accepted accounting principles in the United States of
America.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
"Guarantor" means each material domestic Subsidiary which the Administrative
Agent requires in its reasonable discretion to deliver a Continuing Guarantee.
Each Guarantor shall be so identified on Schedule 3.12.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person if required to be classified as a liability in
accordance with GAAP, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) current accounts
payable and other accrued liabilities incurred in the ordinary course of
business or incurred in connection with permitted acquisitions, and (ii)
contingent payments associated with permitted acquisitions to the extent such
contingent payments are not classified as liabilities in accordance

--------------------------------------------------------------------------------

with GAAP) if required to be classified as a liability in accordance with GAAP,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations and all other Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances, and (k) all Net Mark-to-Market Exposure under
any Swap Agreement and other financial contracts. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Indebtedness shall
not include any liability arising under or related to any employee, officer or
director compensation plan, indemnification agreements, severance or income
continuation amounts owing former officers, employees or directors or any surety
bonds, performance guarantees, operating leases or outsourcing and maintenance
obligations or any tax obligations. Indebtedness shall also not include any
Guarantees of any leases on behalf of any Subsidiaries or any construction
allowances granted by landlords under any leases.
"Ineligible Institution" has the meaning assigned to it in Section 9.04(b).
"Indemnified Taxes" means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
Credit Document and (b) Other Taxes.
"Interest Election Request" means a request by the Borrower to convert or
continue a Revolving Borrowing in the form attached hereto as Exhibit C in
accordance with Section 2.08.
“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of all interest, premium payments, debt
discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest expense in accordance with GAAP.
"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
"Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be

--------------------------------------------------------------------------------

extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
"IRS" means the United States Internal Revenue Service.
"Issuing Bank" means JPMorgan Chase Bank, N.A., a national banking association,
in its capacity as the issuer of Letters of Credit hereunder, and its successors
in such capacity as provided in Section 2.06(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term "Issuing Bank" shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
"Lease Obligations" of any Person means the obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, as reported
as such on a balance sheet of such Person.
"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context requires otherwise, the term “Lenders”
includes the Swingline Lender.
"Lender Parent" means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
"Lender Party" means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.


"Letter of Credit" means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.
"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of

--------------------------------------------------------------------------------

such page) providing rate quotations comparable to those currently provided on
such page of such page, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
as the rate for dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the "LIBO Rate" with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000.00 and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period.
"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
"Loan Parties" means, collectively, Borrower and each Person (other than any
Lender Party) executing this Agreement or a Credit Document including, without
limitation, each Person executing a Continuing Guarantee or a Security Document.
"Loans" means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
"Maintenance Capital Expenditures" means capital expenditures incurred by
Borrower or any of its Subsidiaries with respect to the refurbishing of existing
restaurants owned or operated by Borrower and/or a Subsidiary. "Maintenance
Capital Expenditures" do not include capital expenditures incurred by Borrower
or any of its Subsidiaries with respect to any recently acquired or developed
restaurant.
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, financial or otherwise, of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower and Guarantors collectively to
perform their material obligations under this Agreement and the other Credit
Documents to which each is a party, (c) the rights or remedies of, or benefits
available to, the Administrative Agent and the Lenders under this Agreement or
other Credit Documents, or (d) the validity or enforceability of this Agreement
or other Credit Documents.
"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), Banking Service Obligations or obligations in respect of one or more
Swap Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $500,000.00. For purposes of determining
Material Indebtedness, the "principal amount" of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
"Maturity Date" means the Revolving Loan Maturity Date.

--------------------------------------------------------------------------------

"Moody's" means Moody's Investors Service, Inc.
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, the net income of the Borrower and its Subsidiaries
(excluding extraordinary gains and extraordinary losses) for that period.
"Net Mark-to-Market Exposure" of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from a Swap Agreement. "Unrealized losses" means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming the Swap Agreement were to
be terminated as of that date), and "unrealized profits" means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).
"Non-U.S. Lender" means a Lender that is not a U.S. Person.
"Note" has the meaning assigned to such term in Section 2.10(e).
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or any Credit Document, or sold or assigned an interest in this
Agreement or any Credit Document).


"Other Taxes" means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any Credit
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.19(b)).


"Participant" has the meaning set forth in Section 9.04(c).
"Participant Register" has the meaning assigned to such term in Section 9.04(c).
"Patriot Act" has the meaning set forth in Section 3.15.
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
"Permitted Acquisitions" has the meaning set forth in Section 6.04(d).
"Permitted Encumbrances" means:

--------------------------------------------------------------------------------

(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other
insurance and other social security laws or regulations, or to secure customs'
duties, public or statutory obligations in lieu of surety or stay or appeal
bonds;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    contractual or statutory liens incurred in the ordinary course of
business in favor of landlords under leasehold interests;
(h)    liens or security interests retained by a lessor on a liquor license (i)
sold by such lessor (or its affiliate) to Borrower or any Subsidiary, or (ii) as
security for Borrower's or any Subsidiary's obligations under a lease;
(i)    liens or security interests if such liens or security interests are
subordinate to the liens or security interests of Lenders hereunder pursuant to
a subordination agreement approved by the Administrative Agent; and
(j)    purchase money liens or security interests in favor of equipment
suppliers incurred in the ordinary course of business;
provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.
"Permitted Entity Investment" has the meaning set forth in Section 6.04(e).
"Permitted Investments" means:
(a)    direct obligations of, or obligations the principal of and interest on

--------------------------------------------------------------------------------

which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody's;
(c)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000.00;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody's, and (iii) have portfolio
assets of at least $5,000,000,000.00.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
in Phoenix, Arizona; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
"Recipient" means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
"Register" has the meaning set forth in Section 9.04(b)(iv).
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

--------------------------------------------------------------------------------

"Release Party" has the meaning assigned to such term in Section 1.05.
“Rental Expense” means, for any period, for the Borrower and its Subsidiaries on
a consolidated basis, total rental expense as calculated in accordance with
GAAP.
"Required Lenders" means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50.0% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent, any Lender that is the Borrower, or any
Affiliate of the Borrower shall be disregarded.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and its Swingline Exposure at such time.
"Revolving Loan" means a Loan made pursuant to Section 2.03.
"Revolving Loan Maturity Date" means October 25, 2016.
"S&P" means Standard & Poor's.
"Security Agreement" has the meaning assigned to such term in Section 5.09(a).
"Security Documents" has the meaning assigned to such term in Section 5.09(b).
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
"Subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such

--------------------------------------------------------------------------------

financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
"Swingline Lender" means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
"Swingline Loan" means a Loan made pursuant to Section 2.05.
"Syndication Agent" mean Bank of America, N.A., a national banking association,
in its capacity as syndication agent for the Lenders hereunder. The Syndication
Agent shall have no rights, duties or responsibilities under this Agreement or
the Credit Documents beyond those of a Lender.
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
"Transactions" means the execution, delivery and performance by the Borrower and
Guarantors of this Agreement and the other Credit Documents, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
"Type," when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
"U.S. Person" means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
"U.S. Tax Certificate" has the meaning assigned to such term in Section

--------------------------------------------------------------------------------

2.17(f)(ii)(D)(2).


"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
"Withholding Agent" means any Loan Party and the Administrative Agent.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type (e.g., a
"Eurodollar Revolving Loan"). Borrowings also may be classified and referred to
by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurodollar
Borrowing") or by Class and Type (e.g., a "Eurodollar Revolving Borrowing").
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include," "includes" and "including" shall
be deemed to be followed by the phrase "without limitation." The word "will"
shall be construed to have the same meaning and effect as the word "shall."
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein," "hereof" and "hereunder," and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities

--------------------------------------------------------------------------------

of the Borrower or any Subsidiary at “fair value”, as defined therein.
Section 1.05    Amendment and Restatement. This Agreement amends and restates in
its entirety that certain Credit Agreement dated August 31, 2007, executed by
and between Borrower, Administrative Agent and various lenders, as amended from
time to time (the "Original Credit Agreement"). The Original Credit Agreement
and all documents, instruments, agreements and contracts executed, delivered or
required in connection with the Original Credit Agreement are hereinafter the
"Original Credit Documents." All outstanding Loans made pursuant the Original
Credit Agreement, and all outstanding accrued and unpaid interest thereunder,
shall automatically be outstanding Loans and accrued and unpaid interest made
pursuant to this Agreement, and all Existing Letters of Credit remain issued on
the basis set forth in this Agreement. Borrower has no claims, counterclaims,
defenses, or set-offs with respect to the Original Credit Documents or the loan
or the loan documents described therein. Borrower fully, finally, and absolutely
and forever releases and discharges the Administrative Agent, the Issuing Bank
and each lender thereunder and each Related Party of any of the foregoing and
its present and former directors, shareholders, officers, employees, agents,
representatives, successors and assigns, and their separate and respective
heirs, personal representatives, successors and assigns (any such party being
hereafter referred to in this Section 1.05 as a "Release Party"), from any and
all actions, causes of action, claims, debts, damages, demands, liabilities,
obligations, and suits, of whatever kind or nature, in law or equity of
Borrower, whether now known or unknown to Borrower, and whether contingent or
matured, (i) in respect of the Original Credit Documents, or the actions or
omissions of any lender thereunder in respect of the loan or the loan documents
described therein, and (ii) arising from events occurring prior to the date of
this Agreement, unless any such action, cause of action, claim, debt, damage,
demand, liability, obligation, or suit results from the gross negligence or
willful misconduct of such Release Party. All of the Credit Documents described
in the Original Credit Documents, as amended and restated from time to time,
shall secure all obligations described in this Agreement.



--------------------------------------------------------------------------------




ARTICLE II
The Credits
Section 2.01    Revolving Loan Commitments. Subject to the terms and conditions
set forth herein, each Lender agrees to make Revolving Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender's Revolving Credit Exposure
exceeding such Lender's Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.
Section 2.02    Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000.00 and not less than $1,000,000.00. Each Swingline Loan
shall be in an amount that is in an integral multiple of $100,000.00 and not
less than $100,000.00. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of twelve (12) Eurodollar Revolving Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Loan Maturity Date.
Section 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Phoenix, Arizona time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Phoenix, Arizona time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 10:00 a.m., Phoenix, Arizona time, on the
date of the proposed Borrowing. Each such telephonic Borrowing




--------------------------------------------------------------------------------




Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in the form
attached hereto as Exhibit "C", and signed by the Borrower. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and
(v)    the location and number of the Borrower's account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.
Section 2.04    [Intentionally left blank].
Section 2.05    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000.00 or (ii) the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Swingline Loans exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, Phoenix, Arizona time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available




--------------------------------------------------------------------------------




to the Borrower by means of a credit to the general deposit account of the
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank) by 3:00 p.m., Phoenix, Arizona time, on the
requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Phoenix, Arizona time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender's Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender's Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
Section 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.




--------------------------------------------------------------------------------




(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in no event less than three (3) Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. The Borrower
also shall submit a letter of credit application on the Issuing Bank's standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$30,000,000.00, (ii) the sum of the total Revolving Credit Exposures shall not
exceed the total Commitments and (iii) the expiration date thereof shall comply
with Section 2.06(c) below.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), provided that any
Letter of Credit with a term of one year may provide for the renewal thereof for
additional one-year periods, which shall in no event extend beyond the date
referred in clause (ii) hereinafter, and (ii) the date that is five (5) Business
Days prior to the Revolving Loan Maturity Date, unless such Letter of Credit is
cash collateralized in a manner satisfactory to Administrative Agent in its
reasonable discretion.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction




--------------------------------------------------------------------------------




whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Issuing Bank shall notify the Borrower and
the Administrative Agent thereof, and the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Phoenix, Arizona time, on the date that
is the later of (A) three Business Days after such LC Disbursement is made, and
(B) (i) the Business Day that the Borrower receives such notice, if such notice
is received prior to 10:00 a.m., Phoenix, Arizona time, on the day of receipt,
or the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or Section 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower's obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender's Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment




--------------------------------------------------------------------------------




thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor




--------------------------------------------------------------------------------




Issuing Bank shall have all the rights and obligations of the Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term "Issuing Bank" shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be a Permitted
Investment and shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower's risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
Section 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Phoenix, Arizona time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided,
that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Phoenix, Arizona and designated by
the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender




--------------------------------------------------------------------------------




prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in such
Borrowing.
Section 2.08    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in the form attached hereto as Exhibit "C" and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such




--------------------------------------------------------------------------------




Interest Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
Section 2.09    Termination, Reduction and Increase of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000.00 and not less than
$5,000,000.00 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the total Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit




--------------------------------------------------------------------------------




facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
(d)    Borrower may, provided no Default then exists, solicit incremental and
new Commitments from Administrative Agent, the Lenders and/or third party
financial institutions reasonably acceptable to the Administrative Agent in
amounts that do not exceed in the aggregate $50,000,000.00. The Borrower shall
notify Administrative Agent, in writing, of any election to increase the
Commitments specifying such election and effective date thereof and covenanting
that no Default then exists. No Lender's Commitment shall be increased without
such Lender's prior written consent.
Section 2.10    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Loan Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two (2)
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit "B" (collectively, the "Note"). In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form reasonably
approved by the Administrative Agent. Thereafter, the Loans evidenced by such




--------------------------------------------------------------------------------




promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
Section 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent (and in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., Phoenix, Arizona
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Phoenix,
Arizona time, one Business Day before the date of prepayment, or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, Phoenix,
Arizona time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.
Section 2.12    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee (the "Facility Fee"), which shall accrue at the
Applicable Rate on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such Facility Fee shall continue to accrue on the daily amount of such
Lender's Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued Facility Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof;




--------------------------------------------------------------------------------




provided that any Facility Fees accruing after the date on which the Commitments
terminate shall be payable on demand. All Facility Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender's LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender's Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, (ii) to the Issuing Bank a fronting fee equal to an annual
rate of 12.5 basis points on the face amount of each Letter of Credit, and (iii)
to the Issuing Bank its standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Fees accrued through and including the last day of March, June,
September and December of each year shall be payable in arrears on the third
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within ten (10) days after demand. All fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, any fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Facility Fees, to
the Lenders. Fees paid shall not be refundable under any circumstances.
Section 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    [Intentionally left blank].
(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as




--------------------------------------------------------------------------------




well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.
Section 2.15    Increased Costs.




--------------------------------------------------------------------------------




(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the Issuing Bank's capital or on the capital of
such Lender's or the Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or




--------------------------------------------------------------------------------




reductions incurred more than two hundred seventy (270) days prior to the date
that such Lender or the Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender's or the Issuing Bank's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
Section 2.17    Taxes.
(a)    Withholding Taxes; Gross-Up. Each payment by any Loan Party under this
Agreement or any Credit Document shall be made without withholding for any
Taxes, unless such withholding is required by law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by any Loan Party shall be increased as necessary
so that net of such withholding (including withholding applicable to additional
amounts payable under this Section) the applicable Recipient receives the amount
it would have received had no such withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Evidence of Payment. As soon as practicable after any payment of




--------------------------------------------------------------------------------




Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with this Agreement or any Credit
Document (including amounts paid or payable under this Section 2.17(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(d) shall
be paid within 10 days after the Recipient delivers to any Loan Party a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient or Beneficial Owner and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with this Agreement or
any Credit Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(e) shall be paid within 10 days after the Administrative Agent or
the applicable Loan Party (as applicable) delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent or the applicable Loan Party (as applicable). Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement or
any Credit Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender's judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense




--------------------------------------------------------------------------------




or would materially prejudice the legal or commercial position of such Lender.
Upon the reasonable request of such Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 2.17(f). If any form or certification previously delivered pursuant
to this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;


(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement or any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "interest" article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;


(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI;


(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit "D" (a "U.S. Tax
Certificate") to the effect that such Lender is not (a) a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, (b) a "10 percent shareholder" of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;


(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf




--------------------------------------------------------------------------------




of such partners; or


(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.


(iii)    If a payment made to a Lender under this Agreement or any Credit
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender's
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything
herein to the contrary in this Section 2.17(g), in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g).shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Issuing Bank. For purposes of Section 2.17(e) and (f), the term "Lender"
includes any Issuing Bank.
Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder




--------------------------------------------------------------------------------




(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Phoenix, Arizona time, on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 201 North Central Avenue, 21st Floor,
Phoenix, Arizona 85004, Attn: Commercial Banking Group, AZ1-1178, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the




--------------------------------------------------------------------------------




Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c) , then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
Section 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be




--------------------------------------------------------------------------------




another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
Section 2.20    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the Commitment and the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 2.12;
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender except (i) such Defaulting
Lender's Commitment may not be increased or extended without its consent and
(ii) the principal amount of, or interest or fees payable on, Loans or LC
Disbursements may not be reduced or excused or the scheduled date may not be
postponed;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages, but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 4.02 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is




--------------------------------------------------------------------------------




outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all Facility Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12 with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.




--------------------------------------------------------------------------------




ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
Section 3.02    Authorization; Enforceability. The Transactions, when
consummated, will be within the Borrower's and its Guarantors' organizational
powers and will have been duly authorized by all necessary organizational and,
if required, stockholder or member action. This Agreement and the other Credit
Documents to which they are a party have been duly executed and delivered by the
Borrower and the Guarantors and constitute the legal, valid and binding
obligation of the Borrower and the Guarantors, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions, when
consummated, (a) will not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries which would
result in a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
except as contemplated by this Agreement.
Section 3.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2010, reported on by KPMG
International, independent public accountants, and (ii) as of and for the
six-month period ended July 3, 2011, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(b)    Since July 3, 2011, there has been no material adverse change in the
business,




--------------------------------------------------------------------------------




assets or operations, financial or otherwise, of the Borrower and its
Subsidiaries, taken as a whole.
Section 3.05    Properties.
(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes, free and clear of all Liens, except
for Permitted Encumbrances.
(b)    Each of the Borrower and its Subsidiaries owns or has possession of, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, except for any failure to own,
possess, or have a license to use that could not reasonably be expected to
result in a Material Adverse Effect; and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
Section 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement, the Credit Documents or the
Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability, or
(iv) knows of any basis for any Environmental Liability.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
Section 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 3.08    Investment and Holding Company Status. Neither the Borrower nor
any of




--------------------------------------------------------------------------------




its Subsidiaries is (a) an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a "holding company"
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 2005.
Section 3.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed (except for sales and use tax returns involving, in the aggregate,
immaterial amounts) and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
Section 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
Section 3.11    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
Section 3.12    Subsidiaries. The Borrower has no Subsidiaries other than those
Persons listed as Subsidiaries in Schedule 3.12; Schedule 3.12 states as of the
date hereof the organizational form of each entity and the number and/or
percentage of outstanding shares or other equity interest (including options,
warrants and other rights to acquire any interest) of each such class of capital
stock or other equity interest owned by Borrower or by any such Subsidiary; the
outstanding shares or other equity interests of each such Subsidiary have been
duly authorized and validly issued and are fully paid and nonassessable; and
Borrower and each such Subsidiary owns beneficially and of record all the shares
and other interests it is listed as owning in Schedule 3.12 free and clear of
any Lien.
Section 3.13    Operating Facilities. Schedule 3.13 contains a true and complete
list of all owned or leased restaurant, office and other operating facilities of
the Borrower and each Subsidiary and, as to each such facility, describes (a)
the address of the facility, (b) the type of facility, (c) whether it is owned
or leased by the Borrower or such Subsidiary, and (d) the identity of such owner
or lessee.
Section 3.14    Regulation U. Neither Borrower nor any Subsidiary owns any
“margin security” as that term is defined in Regulation U of the Board of
Governors of the Federal Reserve




--------------------------------------------------------------------------------




System except amounts thereof that do not and will not in the aggregate
constitute a substantial part of Borrower’s or such Subsidiary's assets.
Section 3.15    Anti-Terrorism. Neither Borrower or any Subsidiary or their
representative constituents or affiliates is a “specially designated national”
or “blocked person” (as those terms are defined by the US Office of Foreign
Assets Control), or is in violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten To Commit, or Support Terrorism
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56, the
“Patriot Act”).
Section 3.16    Labor Disputes. Neither Borrower, Guarantor nor any Subsidiary
is currently experiencing any labor disputes or, to the best of Borrower's
knowledge, have had any labor disputes threatened.
ARTICLE IV
Conditions
Section 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received a Consent and Agreement of
Guarantors in form and substance satisfactory to the Lender fully executed by
Guarantors.
(c)    The Administrative Agent shall have received a Consent and Agreement of
Pledgors in form and substance satisfactory to the Lender fully executed by
Pledgors.
(d)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Gallagher & Kennedy, P.A., counsel for the Borrower and the Guarantors,
covering such matters relating to the Borrower, the Guarantors, this Agreement
or the Transactions as the Required Lenders shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.
(e)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably




--------------------------------------------------------------------------------




request relating to the organization, existence and good standing of the
Borrower and the Guarantors, the authorization of the Transactions and any other
legal matters relating to the Borrower and the Guarantors, this Agreement, the
Credit Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(f)    The Administrative Agent shall have received executed copies of the
Credit Documents, including but not limited to, amendments to some or all of the
Existing Security Agreements as determined by Administrative Agent, and a
Continuing Guaranty and Security Agreement executed by PFCCB International Inc.,
a Delaware corporation.
(g)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(h)    All governmental and third party approvals necessary or, in the
commercially reasonable discretion of the Administrative Agent, advisable in
connection with the financing contemplated hereby and the continuing operations
of the Borrower and its Subsidiaries shall have been obtained and be in full
force and effect.
(i)    The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Borrower for the three most recent
fiscal years ended prior to the Effective Date as to which such financial
statements are available, and (ii) satisfactory unaudited interim consolidated
financial statements of the Borrower for each quarterly period ended subsequent
to the date of the latest financial statements delivered pursuant to clause (i)
of this paragraph as to which such financial statements are available.
(j)    The Administrative Agent, the Lenders and J. P. Morgan Securities LLC
shall have received all fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all reasonable and documented out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(k)    The Administrative Agent and Lenders shall have received such other legal
opinions, documents and other instruments as they shall reasonably request in
connection herewith.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter




--------------------------------------------------------------------------------




of Credit, is subject to the satisfaction of the following conditions:
(a)    The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement or any other Credit Document shall be true and correct
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
Section 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent:
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a "going concern" or like
qualification, commentary or exception arising out of the scope of the audit, or
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, stockholders' equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all




--------------------------------------------------------------------------------




material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower substantially
in the form of Exhibit "E" (the "Compliance Certificate") (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.09, and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;
(f)    not later than forty-five (45) days after the end of each fiscal year,
deliver to the Administrative Agent and each Lender consolidated financial
projections for the Borrower and its Subsidiaries for the next fiscal year
prepared in good faith in accordance with prior practice of the Borrower; and
(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement and the Credit
Documents, as the Administrative Agent or any Lender may reasonably request.
Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding




--------------------------------------------------------------------------------




by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000.00; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03.
Section 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
Section 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
Section 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
Section 5.07    Compliance with Laws. The Borrower will, and will cause each of
its




--------------------------------------------------------------------------------




Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.08    Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used to finance the working capital needs of the Borrower and for the
Borrower’s general corporate purposes, including share repurchases and
acquisitions or other investments permitted by this Agreement. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
Section 5.09    Security Documents.
(a)    So long as the Lenders have any Commitment outstanding to the Borrower
and so long as any Loan or other obligation hereunder is outstanding, the
Borrower shall cause such Loan and the Borrower's and the Guarantors' other
obligations under this Agreement and the Credit Documents to be secured at all
times by a valid and effective first priority security interest granted pursuant
to a pledge and security agreement substantially in the form attached hereto as
Exhibit "F" (each a "Security Agreement"), each duly executed and delivered by
or on behalf of the Borrower and each Guarantor, granting the Administrative
Agent for the benefit of the Lenders a valid and enforceable security interest
in the Collateral, subject to no Lien other than Permitted Encumbrances.
Borrower acknowledges and agrees that the Existing Security Agreements shall
constitute Security Agreements hereunder and shall remain in full force and
effect securing the obligations of the Borrower and the Guarantors under this
Agreement and the Credit Documents. Collateral shall not include any leasehold
interest held by the Borrower. Notwithstanding the foregoing, the Collateral
shall exclude those assets whose relative value to the Lenders does not justify
the cost and/or effort required to perfect a security interest in such assets,
as determined by the Administrative Agent in its reasonable discretion.
(b)    All of the documents required by this Section 5.09 shall be in form
reasonably satisfactory to the Administrative Agent and its counsel, and,
together with the Existing Security Agreements, any other Security Agreements
and any financing statements for filing and/or recording, and any other items
required by the Administrative Agent to effectuate the liens and security
interests of the Administrative Agent contemplated by the Security Agreements
and this Agreement and to perfect such liens and security interests with respect
to Collateral, may heretofore or hereinafter be referred to as the "Security
Documents."
(c)    The Borrower shall obtain and deliver to the Administrative Agent, and
maintain in full force and effect so long as any obligation of the Borrower to
the Lenders remains unpaid or unperformed, valid and effective security
agreements in the form of the Security Agreement from any new Guarantors.
Section 5.10    Continuing Guarantees. So long as any Loan is outstanding, the
Borrower shall cause such Loan and the Borrower's obligations under this
Agreement and the Credit Documents to be guaranteed at all times by a continuing
guarantee substantially in the form attached hereto as Exhibit "G" (each a
"Continuing Guarantee") delivered to the Administrative Agent for




--------------------------------------------------------------------------------




the benefit of the Lenders from each Guarantor and any Subsidiary who
Administrative Agent requests to be a Guarantor. Borrower acknowledges and
agrees that the Existing Continuing Guarantees shall constitute Continuing
Guarantees hereunder and shall remain in full force and effect.
Section 5.11    Information Regarding Operating Facilities. Upon request of the
Administrative Agent, the Borrower shall provide an updated list (in the format
of Schedule 3.13 hereof) of all operating facilities of the Borrower and each
Subsidiary.
Section 5.12    Leases. Each lease that is to be used in leasing any of the real
property owned by Borrower or any Subsidiary shall be subject to Administrative
Agent's prior written approval, which approval shall not be unreasonably
withheld. Each such lease shall have been entered into by Borrower or such
Subsidiary in good faith and at arm's length. Borrower shall, or shall cause its
Subsidiary to, assign to Administrative Agent all of its right, title and
interest in and to all leases and rents and shall execute and deliver to
Administrative Agent written assignments thereof in form satisfactory to
Administrative Agent. Upon request of Administrative Agent, Borrower shall
deliver to Administrative Agent individual estoppel certificates from all
tenants under such leases certifying: (a) that the leased premises have been
completed to the satisfaction of that tenant, (b) that the lease is in full
force and effect and there are no existing defaults to the knowledge of that
tenant, (c) the date upon which the term of the lease commenced and the date to
which rentals have been paid, (d) that there are no setoffs or counterclaims
against the rent payments and no credits against the rent payments except as set
forth in the lease, (e) that the lease has not been amended or modified and
there are no representations, warranties, understandings or agreements
pertaining to the subject matter thereof other than as expressly stated in the
written lease, and (f) that the tenant has no knowledge of any prior assignment
or pledge of the lease or of rentals thereunder. For purposes of clarification,
this Section 5.12 shall only apply to real property owned by the Borrower and/or
any Subsidiary and does not apply to leases or subleases to any Subsidiary, nor
does it apply to any leases of real property pursuant to which Borrower and/or
any Subsidiary is the lessee.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
Section 6.01    Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness created hereunder;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01,
but not any extensions, renewals or replacements of any such Indebtedness;




--------------------------------------------------------------------------------




(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary;
(d)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition of any personal property, provided that the aggregate principal
amount of such Indebtedness shall not exceed $3,000,000.00 at any time
outstanding;
(e)    Unsecured Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition by the Borrower or Subsidiary of partnership interests,
provided that the aggregate amount of such Indebtedness shall not exceed
$20,000,000.00 at any time outstanding;
(f)    Indebtedness incurred under a Swap Agreement so long as the notional
amount related thereto does not exceed the Commitment; and
(g)    Other unsecured Indebtedness in an aggregate principal amount not
exceeding $3,000,000.00 at any time outstanding.
Section 6.02    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens created hereunder or in connection herewith;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof, including those set forth in Schedule 6.02;
provided that such Lien shall secure only those obligations which it secures on
the date hereof; and
(d)    any Lien on any property or asset of the Borrower or any Subsidiary
securing Indebtedness permitted under Section 6.01.
Section 6.03    Fundamental Changes.
(a)    The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Subsidiary may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Borrower or to another
Subsidiary, and (iv) any Subsidiary may liquidate




--------------------------------------------------------------------------------




or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04. The restrictions in this
Section 6.03(a) to the sale of assets shall not apply to the sale of inventory,
the disposition of assets no longer best used in or useful to the business, or
worn or damaged assets, the disposition of securities, and transfers necessary
to allow for permitted merger or consolidation transactions.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
(a)    Permitted Investments;
(b)    investments by the Borrower in the Equity Interests of its Subsidiaries
and, subject to limitations in Section 6.06, any repurchase of the Equity
Interests of the Borrower;
(c)    loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary;
(d)    Acquisitions meeting the following requirements or otherwise approved by
the Required Lenders (each such Acquisition constituting a "Permitted
Acquisition"):
(i)    as of the date of the consummation of such Acquisition, no Default shall
have occurred and be continuing or would result from such Acquisition, and the
representation and warranty contained in Section 5.08 shall be true both before
and after giving effect to such Acquisition;
(ii)    such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be




--------------------------------------------------------------------------------




pending or threatened by any shareholder or director of the seller or entity to
be acquired;
(iii)    the business to be acquired in such Acquisition is similar or related
to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Effective Date;
(iv)    as of the date of the consummation of such Acquisition, all material
approvals required in connection therewith shall have been obtained; and
(v)    (A) on the date such Acquisition occurs and after giving effect to such
Acquisition, the Adjusted Leverage Ratio would not exceed 3.00 to 1.00, and
Borrower has delivered a Compliance Certificate to Administrative Agent on or
before such date of the Acquisition reflecting such compliance in form and
substance satisfactory to Administrative Agent, and (B) that (I) do not exceed
in the aggregate $75,000,000.00 in cash and/or non-cash consideration during any
twelve (12) month period and (II) do not exceed in the aggregate $125,000,000.00
in cash and/or non-cash consideration during the term of this Agreement;
(e)    Investments (which for purposes of this Section 6.04(e) only shall
include purchasing, holding or acquiring any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, making or permitting to exist any loans or
advances to, or making or permitting to exist any investment or any other
interest in, any other Person, or purchasing or otherwise acquiring (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit) meeting the following requirements or otherwise
approved by the Required Lenders (each such investment constituting a "Permitted
Entity Investment"):
(i)    as of the date of the consummation of such Permitted Entity Investment,
no Default shall have occurred and be continuing or would result from such
Permitted Entity Investment, and the representation and warranty contained in
Section 5.08 shall be true both before and after giving effect to such Permitted
Entity Investment;
(ii)    such Permitted Entity Investment is consummated on a non-hostile basis
pursuant to a negotiated agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Permitted Entity Investment shall be pending or
threatened by any shareholder or director of the seller or entity to be
acquired;




--------------------------------------------------------------------------------




(iii)    the business relating to such Permitted Entity Investment is similar or
related to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Effective Date;
(iv)    as of the date of the consummation of such Permitted Entity Investment,
all material approvals required in connection therewith shall have been
obtained; and
(v)    on the date such Permitted Entity Investment occurs and after giving
effect to such Permitted Entity Investment, the Adjusted Leverage Ratio would
not exceed 3.00 to 1.00, and Borrower has delivered a Compliance Certificate to
Administrative Agent on or before such date of the Permitted Entity Investment
reflecting such compliance in form and substance satisfactory to Administrative
Agent.
Section 6.05    Swap Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
Section 6.06    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, unless, on the date of such Restricted
Payment and after giving effect to such Restricted Payment, the Adjusted
Leverage Ratio would not exceed 3.00 to 1.00, and Borrower has delivered a
Compliance Certificate to Administrative Agent on or before such date of the
Restrictive Payment (or in the case of purchases of Equity Interests in the
Borrower, not later than five (5) days after the month in which such purchase
was made) reflecting such compliance in form and substance satisfactory to
Administrative Agent.
Section 6.07    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm's-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliate, (c) any Restricted Payment permitted by Section 6.06 and
(d) any other transactions otherwise permitted by this Agreement, including,
without limitation, transactions permitted by Article VI.
Section 6.08    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other




--------------------------------------------------------------------------------




arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof or
the Liens on such leases or contracts.
Section 6.09    Financial Covenants. The Borrower will not permit at any time:
(a)    The Adjusted Leverage Ratio to exceed 3.75 to 1.00.
(b)    The Fixed Charge Coverage Ratio to be less than 1.25 to 1.00.
Section 6.10    Negative Pledge. The Borrower will not, and will not permit any
Subsidiary to, permit to exist any Lien on any real property now owned or
hereafter acquired by it, except:
(a)    Liens created hereunder or in connection herewith;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that such
Lien shall secure only those obligations which it secures on the date hereof;
and
(d)    any Lien on any property or asset of the Borrower or any Subsidiary
securing Indebtedness permitted under Section 6.01.
Section 6.11    Amendments to Operating/Partnership Agreements. The Borrower
will not amend the operating or partnership agreement, as applicable, of itself
or any Subsidiary to include, or permit to exist an operating or partnership
agreement, as applicable, of any Subsidiary which includes, any provision which
would (a) prohibit, restrict or materially decrease distributions by such
Subsidiary to the Borrower under such agreement in respect of the ownership
interest of the Borrower in such Subsidiary or in any restaurant, or (b)
decrease below 80% the percentage ownership interest of the Borrower in such
Subsidiary or in any restaurant.
Section 6.12    Change in Fiscal Year. Change the times of commencement or
termination




--------------------------------------------------------------------------------




of its fiscal year or other accounting periods; or change its methods of
accounting other than to conform to generally accepted accounting principles
applied on a consistent basis.
Section 6.13    Change in Business. The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and its Subsidiaries on
the date of execution of this Agreement and businesses reasonably related
thereto; provided, however, that the manufacturing, distribution and sale of
Asian cuisine products offered by Borrower or any of its Subsidiaries in their
restaurants direct to consumers through grocery or other retail points of
purchase not owned by an Affiliate of Borrower or any of its Subsidiaries shall
be permitted.
ARTICLE VII
Events of Default
If any of the following events ("Events of Default") shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or the Credit Documents, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days after written notice to the Borrower;
(c)    any material representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been false or misleading in any material respect
when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower's or any
Subsidiary's existence) or 5.08 and such failure shall continue unremedied for a
period of thirty (30) calendar days after written notice thereof from the
Administrative Agent to the Borrower;
(e)    the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or other Credit
Documents (other than those specified in clause (a), (b), (d) or (f) of this
Article), and such failure shall continue unremedied for a period of thirty (30)
calendar days




--------------------------------------------------------------------------------




after written notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender), or if such failure
cannot reasonably be remedied in thirty (30) days, then sixty (60) days after
said written notice from the Administrative Agent to the Borrower;
(f)    the Borrower shall fail to observe or comply with any covenant,
conditions or agreement contained in Article VI of this Agreement;
(g)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods);
(h)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed,
unstayed, unbonded, or uninsured for ninety (90) consecutive calendar days or an
order or decree approving or ordering any of the foregoing shall be entered;
(j)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing;
(k)    the Borrower or any Subsidiary shall become unable, admit




--------------------------------------------------------------------------------




in writing its inability or fail generally to pay its debts as they become due;
(l)    one or more final judgments (after the expiration of all times to appeal
therefrom) for the payment of money in an aggregate amount in excess of
$1,000,000.00 shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged or unpaid for a
period of thirty (30) consecutive days during which execution shall not be
effectively bonded or stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any substantial part of the assets of the
Borrower or any Subsidiary to enforce any such judgment;
(m)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(n)    if (a) the Borrower or any Subsidiary shall default (which default shall
continue beyond any applicable grace period and shall not be effectively waived)
in the performance, observance or fulfillment of any term, covenant or condition
contained in any material lease or sublease of restaurant or other operating
facilities or any other material agreement or commitment upon expiration,
termination or lapse of one or more of which, individually or collectively,
could reasonably be expected to have a Material Adverse Effect;
(o)    the occurrence of a Default under any Credit Document; or
(p)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent




--------------------------------------------------------------------------------




Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability for relying thereon. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.




--------------------------------------------------------------------------------




The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent's resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its subagents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
Miscellaneous
Section 9.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at:




--------------------------------------------------------------------------------




7676 East Pinnacle Peak Road
Scottsdale, Arizona 85255
Attention: Mr. Mark Mumford
Telecopy No.: (480) 888-3007


(ii)    if to the Administrative Agent, to:
JPMorgan Chase Bank, N.A.
2200 Ross Avenue
        3rd Floor, TX1-2903
Dallas, Texas 75201
Attn: Gregory T. Martin, CFA
Telecopy No.: (214) 965-2044


(iii)    if to the Swingline Lender to:
JPMorgan Chase Bank, N.A.
2200 Ross Avenue
        3rd Floor, TX1-2903
Dallas, Texas 75201
Attn: Gregory T. Martin, CFA
Telecopy No.: (214) 965-2044


(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank




--------------------------------------------------------------------------------




and the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) except as provided in Section 9.02(d) below,
or in any Credit Document, release all or substantially all of the Collateral,
without the written consent of each Lender, (vi) release all or substantially
all of the Guarantors, or (vii) change any of the provisions of this Section or
the definition of "Required Lenders" or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be.
(c)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except as set forth in Section 2.20(b).
(d)    The Lenders hereby irrevocably authorize the Administrative Agent to, and
the Administrative Agent agrees with the Borrower that it shall (so long as no
Event of Default has occurred and is continuing), release any Liens granted to
the Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
obligations thereunder, (ii) constituting property being sold or disposed of if
the Borrower certifies to the Administrative Agent that the sale or disposition
is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection




--------------------------------------------------------------------------------




with any exercise of remedies of the Administrative Agent and the Lenders
pursuant to this Agreement or any other Credit Document.
Section 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with any syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Credit Document, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an "Indemnitee") against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined




--------------------------------------------------------------------------------




as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
Section 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)        Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible Assignee)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) days after having received
notice thereof; provided further that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
(B)    the Administrative Agent, provided that no




--------------------------------------------------------------------------------




consent of the Administrative Agent shall be required for an assignment of any
Commitment to an assignee that is a Lender with a Commitment immediately prior
to giving effect to such assignment; and
(C)    the Issuing Bank.
As used herein, “Ineligible Institution” means a (a) Defaulting Lender, (b)
natural person or (c) company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such company, investment vehicle or trust shall not constitute an
Ineligible Assignee if it (x) has not been established for the primary purpose
of acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000.00 and a significant part of its activities
consist of making or purchasing commercial loans and similar extensions of
credit in the ordinary course of its business; provided that upon the occurrence
of an Event of Default, any Person (other than a Lender) shall be an Ineligible
Institutions if after giving effect any proposed assignment to such Person, such
Person would hold more than 25% of the then outstanding Revolving Credit
Exposure or Commitments, as the case may be.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of




--------------------------------------------------------------------------------




$3,500.00; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b), the term "Approved Fund" has the
following meaning:
"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph




--------------------------------------------------------------------------------




(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a "Participant"), other than an Ineligible
Institution, in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender's obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17(subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17 (f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under this Agreement
(the "Participant Register"); provided that no




--------------------------------------------------------------------------------




Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any Credit
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect for a period of three (3)
years after the later of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.
Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page




--------------------------------------------------------------------------------




of this Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of Arizona.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Superior Court of the State of Arizona sitting in Maricopa County and of the
United States District Court of Phoenix, Arizona, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement against any other party or their
respective properties in the courts of any jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of




--------------------------------------------------------------------------------




any party to this Agreement to serve process in any other manner permitted by
law.
Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality.
(a)    Each of the Administrative Agent, the Issuing Bank and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates' directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower. For the purposes of this Section,
"Information" means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential




--------------------------------------------------------------------------------




information. Notwithstanding the foregoing, each of the Administrative Agent,
the Issuing Bank and the Lenders agree that in the event disclosure is required
under Section 9.12(b) or (c) above, they will (A) provide the Borrower with
prompt notice of the existence, terms, and circumstances surrounding such
request or requirement, (B) take reasonable steps to narrow that request, and
(C) if disclosure of Information is required, furnish only such portion of the
Information such party's counsel advises is legally required to disclosure.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 9.13    USA Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower and Guarantors that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and Guarantors, which information
includes the name and address of the Borrower and Guarantors and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.
P.F. CHANG'S CHINA BISTRO, INC., a Delaware corporation






By: /s/ Richard L. Federico                
Richard L. Federico
Chief Executive Officer




JPMORGAN CHASE BANK, N.A., a national banking association, as a Lender and as
Administrative Agent






By: /s/     Gregory T. Martin            
Gregory T. Martin, its Vice President










--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., a national banking association, as a Lender and as
Syndication Agent






By: /s/ Angelo Maragos                
Name: Angelo Maragos                
Title: Director                








--------------------------------------------------------------------------------








NATIONAL BANK OF ARIZONA, a national banking association, as a Lender






By: /s/ LJ Willis                
Name: LJ Willis                
Title: Assistant Vice President                








--------------------------------------------------------------------------------








BANK OF THE WEST, a California banking corporation, as a Lender






By: /s/ Josh Shade                
Name: Josh Shade                
Title: Vice President                








--------------------------------------------------------------------------------




WESTERN ALLIANCE BANK, an Arizona corporation, as a Lender






By: /s/ William E. Koenig                
Name: William E. Koenig                
Title: Senior Vice President                




--------------------------------------------------------------------------------

SCHEDULE 2.01
COMMITMENTS
 
 
Commitments
 
 
Lenders
Revolving Credit Exposure
 
 
 
October 26, 2011
 
1
JPMorgan Chase Bank, N.A.
201 North Central Avenue
21st Floor
Phoenix, Arizona 85004
Attn: Commercial Banking Group, AZ1-1178
$45,000,000
 
2
Bank of America, N.A.
$35,000,000
 
3
National Bank of Arizona
$30,000,000
 
4
Bank of the West
$20,000,000
 
5
Western Alliance Bank
$20,000,000
 
 
 
 
 
 
Total Commitments
$150,000,000
 
 
Maximum Aggregate Commitments
$150,000,000
 






--------------------------------------------------------------------------------

SCHEDULE 3.06
DISCLOSED MATTERS
The Borrower is subject to various claims and legal actions arising out of the
normal conduct of business, including commercial and employment matters. Some
are expected to be covered, at least partly, by insurance.  The Borrower intends
to continue to defend itself vigorously in such matters.  The Borrower assesses
contingencies to determine the degree of probability and range of possible loss
for potential accruals in its financial statements. The Borrower accrues an
estimated loss contingency in its financial statements if it is probable that a
liability has been incurred and the amount of the loss can be reasonably
estimated. Because litigation is inherently unpredictable and unfavorable
resolutions can occur, assessing contingencies is highly subjective and requires
judgments about future events. As a result, the amount of ultimate loss may
differ from the Borrower's estimates.  In addition, although the Borrower
believes that the ultimate outcome of these matters will not have a material
adverse effect on the Borrower's results of operations, liquidity or financial
position, it is possible that its results of operations, liquidity or financial
position could be materially affected in any particular period by the
unfavorable resolution of one or more of these contingencies.  The Borrower is
also currently under examination by various taxing authorities for calendar
years 2004 through 2009.









--------------------------------------------------------------------------------




SCHEDULE 3.12
SUBSIDIARIES


 
 
Name
Entity and State
Borrower Ownership % of P.F. Chang's China Bistro, Inc.
 
 
 
 
 
A.
 
Guarantors


 
 
 
 
 
 
 
 
1
PEI WEI ASIAN DINER, INC.
a Delaware corporation
100%
 
2
PFCCB Shared Corporate Services, Inc.
an Arizona corporation
100%
 
3
PFCCB Gift Card, Inc.
an Arizona corporation
100%
 
4
PFCCB Pinnacle Peak LLC
an Arizona limited liability company
100%
 
5
PFCCB Equipment, LLC
a Delaware limited liability company
100%
 
6
PFCCB Retail, Inc.
a Delaware corporation
100%
 
7
PFCCB International, Inc.
a Delaware corporation
100%
 
 
 
 
 
B.
 
Non-Guarantors
 
 
 
 
PWAD Southwest, Inc.
a Texas corporation
100%
 
 
PFCCB 2006 Partnership LLP
an Arizona limited liability partnership
99.15%
 
 
Lucky Cat Assistance Fund, Inc.
a Delaware nonprofit corporation
N/A
 
 
PFC Building III Limited Partnership
an Arizona limited partnership
6.78%
 
 
PFCCB NUCA LLC
an Arizona limited liability company
100%
 
 
 
 
 
 
 
Name
Entity and State
Borrower Ownership %
 
 
PFCCB NUCA (2003) LLC
an Arizona limited liability company
98.41%
 
 
PFCCB Mid-Atlantic LLC
an Arizona limited liability company
99.77%
 
 
PFCCB SO CAL (2003) LLC
an Arizona limited liability company
98.8%
 
 
PFCCB Florida Joint Venture LLP
an Arizona limited liability partnership
99.63%
 
 
PFCCB Marlton LLC
a Delaware limited liability company
99%
 
 
PFCCB Edgewater LLC
a Delaware limited liability company
99%





--------------------------------------------------------------------------------




 
 
PFCCB Wichita LLC
a Kansas limited liability company
100%
 
 
P.F.C.C.B. Texas, Inc.
a Texas corporation
100%
 
 
PFCCB Rogers, Inc.
an Arkansas non-profit corporation
N/A
 
 
PFCCB Maryland, Inc.
a Delaware corporation
96%
 
 
PFCCB Annapolis, Inc.
a Delaware corporation
80%
 
 
PFC Hawaii LLC
a Hawaii limited liability company
1%
 
 
P.F. Chang's III, L.L.C.
an Arizona limited liability company
97.5%
 
 
 
 
 
 
 
Name
Entity and State
Borrower Ownership % of Pei Wei Asian Diner, Inc.
 
 
Pei Wei Asian Diner One LLC
an Arizona limited liability company
100%
 
 
Pei Wei Asian Diner Two (Dallas) LLP
an Arizona limited liability partnership
98.84%
 
 
Pei Wei Asian Diner Three (SO CAL) LLC
an Arizona limited liability company
98.27%
 
 
Pei Wei Asian Diner Four (Houston) LLP
an Arizona limited liability partnership
100%
 
 
Pei Wei Asian Diner Five (Denver) LLC
an Arizona limited liability company
99.5%
 
 
Pei Wei Asian Diner Seven (Central Texas) LLP
an Arizona limited liability partnership
100%
 
 
Pei Wei Asian Diner Nine (DC) LLC
an Arizona limited liability company
96.36%
 
 
Pei Wei Asian Diner Ten (Florida) LLC
an Arizona limited liability company
99.47%
 
 
Pei Wei Asian Diner Fifteen (Michigan) LLC
an Arizona limited liability company
98.57%
 
 
Pei-the-Wei, Inc.
a Texas corporation
100%
 
 
PWAD Texas, Inc.
a Texas corporation
100%
 
 
Pei Wei Houston, Inc.
a Texas corporation
100%
 
 
PWAD Olathe LLC
a Kansas limited liability company
100%
 
 
PWAD Overland Park LLC
a Kansas limited liability company
100%



        




--------------------------------------------------------------------------------




SCHEDULE 3.13
OPERATING FACILITIES
P.F. CHANG’S CHINA BISTRO
STORE LIST*
(AS OF SEPTEMBER 23, 2011)


740 South Mill Avenue
 
8315 S. Park Meadow Center Drive
Tempe, AZ 85281
 
Littleton, CO 80124
 
 
 
8888 SW 136th Street, Suite T100
 
17355 Biscayne Boulevard
Miami, FL 33176
 
Miami, FL 33160
 
 
 
3301 Veterans Memorial Boulevard
 
4165 Paradise Road
Metairie, LA 70002
 
Las Vegas, NV 89109
 
 
 
6809-F Phillips Place Court
 
1716 M International Drive
Charlotte, NC 28210
 
McLean, VA 22102
 
 
 
2041 Rosecrans Avenue
 
1415 15th Street
El Segundo, CA 90245
 
Denver, CO 80202
 
 
 
500 Ashwood Parkway
 
233 Summit Boulevard
Atlanta, GA 30338
 
Birmingham, AL 35243
 
 
 
1819 Lake Cook Road
 
2801 W. Big Beaver, 1st Level D-112
Northbrook, IL 60062
 
Troy, MI 48084
 
 
 
8500 Beverly Boulevard, #117 and 119
 
8 Park Plaza
Los Angeles, CA 90048
 
Boston, MA 02116
 
 
 
436 North Orlando Avenue
 
1504 Old Country Road
Winter Park, FL 32789
 
Westbury, NY 11590
 
 
 
4325 Glenwood Avenue, Space 225B
 
7014 East Camelback Road
Raleigh, NC 27612
 
Scottsdale, AZ 85251
 
 
 
7132 East Greenway Parkway
 
326 Wilshire Boulevard
Phoenix, AZ 85254
 
Santa Monica, CA 90401
 
 
 





--------------------------------------------------------------------------------




1205 Broadway Plaza
 
174 West 300 South
Walnut Creek, CA 94596
 
Salt Lake City, UT 84101
 
 
 
1095 South Rampart Boulevard
 
4040 Townsfair Way
Las Vegas, NV 89128
 
Columbus, OH 43219
 
 
 
2340 Mansell Road
 
102 West 47th Street
Alpharetta, GA 30022
 
Kansas City, MO 64112
 
 
 
11301 Rockville Pike, #1-4.1 and 1-4.2
 
530 North Wabash
North Bethesda, MD 20895
 
Chicago, IL 60606
 
 
 
3333 Buford Drive, Bldg. 4, #VA-03
 
1805 East River Road, Suite 101
Buford, GA 30519
 
Tucson, AZ 85718
 
 
 
1181 Ridgeway Road
 
7077 Friars Road
Memphis, TN 38119
 
San Diego, CA 92108
 
 
 
21821 Oxnard Street
 
2361 Fountain Square Drive
Woodland Hills, CA 91367
 
Lombard, IL 60148
 
 
 
125 Westchester Avenue, Space D315
 
61 Fortune Drive
White Plains, NY 10601
 
Irvine, CA 92718
 
 
 
1145 Newport Center Drive
 
1 West FlatIron Circle, Unit 500, Bldg. 5
Newport Beach, CA 92660
 
Broomfield, CO 80021
 
 
 
2525 West End
 
2633 Edmonson Road
Nashville, TN 37203
 
Norwood, OH 45209
 
 
 
1180 Galleria Boulevard
 
25101 Chagrin Boulevard
Roseville, CA 95678
 
Beachwood, OH 44122
 
 
 
49 West Maryland Street, Suite 226
 
3667 Las Vegas Boulevard South
Indianapolis, IN 46204
 
Las Vegas, NV 89109
 
 
 
27000 Crown Valley Parkway
 
525 Bellevue Square
Mission Viejo, CA 92691
 
Bellevue, WA 98004
 
 
 
8601 Keystone Crossing
 
10300 Little Patuxent Parkway
Indianapolis, IN 46240
 
Columbia, MD 21044





--------------------------------------------------------------------------------




 
 
 
1400 Glades Road, Bay 220
 
3255 West Chandler Boulevard
Boca Raton, FL 33431
 
Chandler, AZ 85266
 
 
 
390 West El Camino Real
 
148 West Bridge Street
Sunnyvale, CA 94087
 
West Homestead, PA 15120
 
 
 
260 East Colorado Boulevard, Suite 201
 
2700 Southdale Center
Pasadena, CA 91109
 
Edina, MN 55435
 
 
 
71800 Highway 111, Suite C104
 
500 Route 73 South, Space G1
Rancho Mirage, CA 92270
 
Marlton, NJ 08053
 
 
 
15301 Ventura Boulevard, Suite P-22
 
10840 Tamiami Trail
Sherman Oaks, CA 91403
 
Naples, FL 34108
 
 
 
180 El Camino Real
 
439 Cool Springs Boulevard
Palo Alto, CA 94304
 
Franklin, TN 37067
 
 
 
575 East University Parkway
 
2500 North Mayfair Road
Orem, UT 84097
 
Wauwatosa, WI 53226
 
 
 
6741 Kingston Pike
 
10150 California Street
Knoxville, TN 37919
 
Omaha, NE 68114
 
 
 
3101 PGA Boulevard, Suite F142
 
4551 Virginia Beach Boulevard
Palm Beach Gardens, FL 33410
 
Virginia Beach, VA 23462
 
 
 
4200 Conroy Road, Space A144
 
2425 Lake Lansing Road
Orlando, FL 32839
 
Lansing, MI 48912
 
 
 
1295 Chesterfield Parkway East
 
16170 North 83rd Avenue
Chesterfield, MO 63017
 
Peoria, AZ 85382
 
 
 
4440 The 25 Way, NE
 
5180 Kietzke Lane
Albuquerque, NM 87107
 
Reno, NV 89509
 
 
 
219 Westshore Plaza
 
6135 Parkcenter Circle
Tampa, FL 33609
 
Dublin, OH 43017
 
 
 
1725 Briargate Parkway
 
17905 Haggerty Road





--------------------------------------------------------------------------------




Colorado Springs, CO 80920
 
Northville Township, MI 48167
 
 
 
9212 Stony Point
 
4250 Fairfax Corner Avenue
Richmond, VA 23235
 
Fairfax, VA 22030
 
 
 
1139 NW Couch Street
 
340 South Pine Avenue
Portland, OR 97209
 
Long Beach, CA 90801
 
 
 
820 Eastview Mall
 
6801 Fayetteville Road
Victor, NY 14564
 
Durham, NC 27713
 
 
 
1530 J Street, Suite 100
 
983 Baltimore Pike
Sacramento, CA 95814
 
Glen Mills, PA 19342
 
 
 
98 South Second Street
 
101 South Green Valley Parkway
San Jose, CA 95113
 
Henderson, NV 89012
 
 
 
12071 Elm Creek Boulevard
 
9435 Civic Center Boulevard
Maple Grove, MN 55369
 
West Chester, OH 45069
 
 
 
400 Pine Street, Suite 136
 
1401 Waterfront Parkway
Seattle, WA 98101
 
Wichita, KS 67206
 
 
 
201 East Magnolia Boulevard, Suite 281
 
5633 Bay Street
Burbank, CA 91502
 
Emeryville, CA 94608
 
 
 
110 South Jordan Creek Parkway
 
19320 NW Emma Way
West Des Moines, IA 50266
 
Hillsboro, OR 97124
 
 
 
10 Port Imperial Boulevard
 
3000 184th Street, Suite 912
West New York, NJ 07093
 
Lynnwood, WA 98037
 
 
 
7210 W. Alameda Avenue
 
2801 N. Pacific Avenue, Suite 101
Lakewood, CO 80226
 
Atlantic City, NJ 08401
 
 
 
13700 N. Pennsylvania Avenue
 
7870 Monticello Avenue
Oklahoma City, OK 73134
 
Rancho Cucamonga, CA 91739
 
 
 
10281 Midtown Parkway, Suite 137
 
7341 Corporate Boulevard
Jacksonville, FL 32246
 
Baton Rouge, LA 70809
 
 
 





--------------------------------------------------------------------------------




317 S. Shackleford Road
 
25 The Boulevard Saint Louis
Little Rock, AR 72211
 
Richmond Heights, MO 63117
 
 
 
925 Blossom Hill Road, Suite 1515
 
6610 E. Superstition Springs Blvd.
San Jose, CA 95123
 
Mesa, AZ 85206
 
 
 
2250 E. Thousand Oaks Blvd.
 
7463SW Bridgeport Road
Thousand Oaks, CA 91362
 
Tigard, OR 97224
 
 
 
9120 Shelbyville Road
 
5 Woodfield Mall, Space D313
Hurstbourne, KY 40222
 
Schaumburg, IL 60173
 
 
 
391 S. 8th Street
 
7135 E. Camelback Road
Boise, ID 83702
 
Scottsdale, AZ 85251
 
 
 
5915 Sky Pond Drive
 
7894 N. Blackstone Avenue
Loveland, CO 80538
 
Fresno, CA 93720
 
 
 
23902 E. Prospect Avenue
 
2626 Miamisburg-Centerville Road
Aurora, CO 80016
 
Dayton, OH 45459
 
 
 
2237 Deming Way
 
4540 La Jolla Village Drive
Middleton, WI 52562
 
San Diego, CA 92121
 
 
 
901 S. Miami Avenue, Suite 104
 
1127 Woodruff Road
Miami, FL 33131
 
Greenville, SC 29607
 
 
 
3338 W. Friendly Avenue
 
901 N. Glebe Road
Greensboro, NC 27410
 
Arlington, VA 22203
 
 
 
3525 Carson Street
 
3545 US Route 1
Torrance, CA 90503
 
Princeton, NJ 08540
 
 
 
43316 Christy Street
 
10700 Stockdale Highway
Fremont, CA 94538
 
Bakersfield, CA 93309
 
 
 
801 W. Main
 
2203 S. Promenade, Suite 13100
Spokane, WA 99201
 
Rogers, AR 72758
 
 
 
2418 East Sunrise Blvd.
 
2015 Birch Road, Suite 1401
Ft. Lauderdale, FL 33304
 
Chula Vista, CA 91915





--------------------------------------------------------------------------------




 
 
 
2110 Hamilton Place Blvd.
 
1624 Cumberland Mall, Suite LS108
Chattanooga, TN 37421
 
Atlanta, GA 30339
 
 
 
14135 S. LaGrange Road
 
3475 Tyler Street
Orland Park, IL 60462
 
Riverside, CA 92503
 
 
 
3405 Nicholasville Road
 
1330 Stoneridge Mall Road
Lexington, KY 40503
 
Pleasanton, CA 94588
 
 
 
600 E. Pratt Street, Suite 101
 
124 Coburg Road
Baltimore, MD 21202
 
Eugene, OR 97401
 
 
 
800 Boylston Street
 
10081 Gulf Center Drive
Boston, MA 02199
 
Ft. Myers, FL 33913
 
 
 
10325 Perimeter Parkway
 
390 Hackensack Ave., Suite 50
Charlotte, NC 28216
 
Hackensack, NJ 07601
 
 
 
1200 Del Monte Center
 
910 Highland Colony Parkway
Monterey, CA 93940
 
Ridgeland, MS 39157
 
 
 
2300 Village Drive West, Bldg. #140
 
131 Colonie Center, Space 305
Maumee, OH 43537
 
Albany, NY 12205
 
 
 
17390 Hall Road, Unit R-103
 
640 Grand Boulevard
Clinton Township, MI 48038
 
Sandestin, FL 32550
 
 
 
230 Tresser Boulevard
 
721 Easton Road
Stamford, CT 06901
 
Warrington, PA 18976
 
 
 
1740 Sawgrass Mills Circle
 
3710 Rt. 9, Suite 2817
Sunrise, FL 33323
 
Freehold, NJ 07728
 
 
 
301 Corte Madera Town Center, Sp. A
 
8108 West Gage Boulevard
Corte Madera, CA 94925
 
Kennewick, WA 99336
 
 
 
305 The Bridge Street, Suite 101
 
1245 Worcester Street, Suite 4008
Huntsville, AL 35806
 
Natick, MA 01760
 
 
 
321 West Katella Avenue, Suite 120
 
3450 Wrightsboro Road, Suite D215





--------------------------------------------------------------------------------




Anaheim, CA 92802
 
Augusta, GA 30909
 
 
 
1190 Farrow Parkway
 
510 Germantown Pike
Myrtle Beach, SC 29577
 
Plymouth Meeting, PA
 
 
 
3445 Grand Avenue
 
8342 Honeygo Boulevard
Chino Hills, CA 91709
 
Baltimore, MD 21236
 
 
 
2420 W. Happy Valley Road
 
307 Sail Place
Phoenix, AZ 85085
 
Annapolis, MD 21401
 
 
 
825 Dulaney Valley Road, Suite 1161
 
210 Andover Street
Towson, MD 21204
 
Peabody, MA 01960
 
 
 
14681 W. McDowell Road
 
18900 Michigan Avenue, Space R-101
Goodyear, AZ 85395
 
Dearborn, MI 48126
 
 
 
322 West Farms Mall, Space F226
 
26 Schenck Parkway
Farmington, CT 06032
 
Asheville, NC 28803
 
 
 
40762 Winchester Road, Suite 400
 
3265 West Market Street, Suite 100A
Temecula, CA 92591
 
Akron, OH 44333
 
 
 
410 Legacy Place
 
1600 Settlers Ridge Center Drive
Dedham, MA 02026
 
Robinson Township, PA 15205
 
 
 
100 Cambridgeside Place
 
1 Galleria Drive, TH131
Cambridge, MA 02141
 
Buffalo, NY 14225
 
 
 
5621 Paseo Del Norte
 
10 Town Center Drive
Carlsbad, CA 92008
 
Collegeville, PA 19426
 
 
 
11361 N.W. 12th Street, Space E-541
 
5406 Wisconsin Avenue, Suite B
Miami, FL 33172
 
Chevy Chase, MD 20815
 
 
 
21078 Dulles Town Circle
 
111 Providence Place
Sterling, VA 20166
 
Providence, RI 02903
 
 
 
4094 Westheimer
 
10114 Jollyville Road
Houston, TX 77027
 
Austin, TX 78759
 
 
 





--------------------------------------------------------------------------------




225 NorthPark Center
 
201 San Jacinto Boulevard
Dallas, TX 75225
 
Austin, TX 78701
 
 
 
11685 Westheimer Road
 
650 Highway 114
Houston, TX 77077
 
Grapevine, TX 76051
 
 
 
255 East Basse Road, Suite 1200
 
1201 Lake Woodlands Drive, Suite 301
San Antonio, TX 78209
 
The Woodlands, TX 77380
 
 
 
2120 Lone Star Drive
 
760 Sunland Park Drive
Sugar Land, TX 77479
 
El Paso, TX 79912
 
 
 
400 Throckmorton
 
15900 La Cantera Parkway, Bldg. 1, Suite 1100
Ft. Worth, TX 76102
 
San Antonio, TX 78256
 
 
 
18250 Tomball Parkway
 
215 E. I-20 Hwy
Houston, TX 77070
 
Arlington, TX 76018
 
 
 
915 W. Bethany
 
3100 Expressway 83
Allen, TX 75013
 
McAllen, TX 78503
 
 
 
5488 S. Padre Island Dr., Ste 5001
 
 
Corpus Christi, TX 78411
 
 



*All facilities are leased restaurant locations.






--------------------------------------------------------------------------------




PEI WEI ASIAN DINER
STORE LIST*
(AS OF SEPTEMBER 23, 2011)




8787 N. Scottsdale Road, Suites 214/216
 
20851 N. Scottsdale Road, Suite 3
Scottsdale, AZ 85258
 
Scottsdale, AZ 85255
 
 
 
1085 West Queen Creek Road, Suite 1
 
32607 N. Scottsdale Road, Suite 107
Chandler, AZ 85248
 
Scottsdale, AZ 85262
 
 
 
5781 Alton Parkway
 
845 E. University Blvd., Suite 135
Irvine, CA 92618
 
Tucson, AZ 85719
 
 
 
1560A Leucadia Boulevard
 
14835 East Shea Boulevard, Suite 100
Encinitas, CA 92024
 
Fountain Hills, AZ 85268
 
 
 
1084 South Gilbert Road, Suite 601
 
742 East Glendale, Suite 110
Gilbert, AZ 85296
 
Phoenix, AZ 85020
 
 
 
9352 S. Colorado Boulevard, Suite G-1
 
20022 North 67th Avenue, Suite 100
Highlands Ranch, CO 80126
 
Glendale, AZ 85308
 
 
 
1302 Bison Avenue
 
4340 East Indian School Road, Suite 23
Newport Beach, CA 92660
 
Phoenix, AZ 85018
 
 
 
7131 West Ray Road
 
18204 Preston Road, Suite E-1
Chandler, AZ 85226
 
Dallas, TX 75252
 
 
 
3412 Hebron Parkway, Suite 100
 
5110 Buffalo Speedway, Suite 100
Carrollton, TX 75010
 
Houston, TX 77005
 
 
 
19075 I.H. 45 South, Suite 480
 
5900 Overton Ridge Blvd., Suite 130
Shenandoah, TX 77385
 
Fort Worth, TX 76132
 
 
 
7600 N. MacArthur Blvd., Suite 105
 
4133 East Cooper Street, Suite 307
Irving, TX 75063
 
Arlington, TX 76015
 
 
 
3001 Knox Street, Suite 100
 
16101 Kensington Drive





--------------------------------------------------------------------------------




Dallas, TX 75205
 
Sugar Land, TX 77479
 
 
 
1311 West Sunset Road
 
24250 Valencia Boulevard
Henderson, NV 89014
 
Santa Clarita, CA 91355
 
 
 
5203 FM 1960 West, Suite E
 
200 Quebec Street, Bldg. 100, Suite 115
Houston, TX 77069
 
Denver, CO 80230
 
 
 
8305 Westchester Drive
 
1582 East Southlake Boulevard
Dallas, TX 75225
 
Southlake, TX 76092
 
 
 
713 Hebron Parkway, Suite 200
 
1008 W. McDermott Drive, Suite A
Lewisville, TX 75057
 
Allen, TX 75013
 
 
 
3455 East Foothill Boulevard
 
2777 Pacific Coast Highway
Pasadena, CA 91107
 
Torrance, CA 90505
 
 
 
11700 Preston Road, Suite A
 
2201 Louisiana Boulevard NE, Suite G
Dallas, TX 75230
 
Albuquerque, NM 87110
 
 
 
5285 E. Broadway Boulevard, Suite 151
 
1028 East 2100 South, Suite 3
Tucson, AZ 85711
 
Salt Lake City, UT 84106
 
 
 
10373 South State Street
 
5954 South Yale Avenue
Sandy, UT 84070
 
Tulsa, OK 74135
 
 
 
3426 E. Baseline Road, Suite 121
 
7148 N. Academy Boulevard
Mesa, AZ 85204
 
Colorado Springs, CO 80920
 
 
 
702 Kingwood Drive
 
1590 South Mason Road, Suite A
Kingwood, TX 77339
 
Katy, TX 77450
 
 
 
12901 N. I-35 Service Road
 
4801 Beltline Road
Building 15, Suite 1540
 
Addison, TX 75254
Austin, TX 78753
 
 
 
 
 
1005 Waugh Street, Suite A
 
19411-A Gulf Freeway
Houston, TX 77019
 
Webster, TX 77598
 
 
 
1802 N. Loop, 1604 East
 
1841 Belle Isle Boulevard





--------------------------------------------------------------------------------




San Antonio, TX 78232
 
Oklahoma City, OK 73118
 
 
 
14255 Colfax Drive
 
1000 East 41st Street
Lakewood, CO 80401
 
Austin, TX 78751
 
 
 
12020 FM 1960 West
 
10373 South State Street
Houston, TX 77065
 
Sandy, UT 84070
 
 
 
4200 South Lamar Boulevard
 
11267 Huebner Road
Austin, TX 78704
 
San Antonio, TX 78230
 
 
 
4517 Weston Road
 
101 Creekside Crossing, Suite 1800
Weston, FL 33331
 
Brentwood, TN 37027
 
 
 
1141 East 2nd Street, Suite 100-A
 
10830 West Charleston Blvd., Suite 110
Edmond, OK 73034
 
Las Vegas, NV 89135
 
 
 
1825 Guadalupe, Suite F-112
 
8300 Tamarack Village, Suite 102
Tempe, AZ 85283
 
Woodbury, MN 55125
 
 
 
3011 East Colonial Drive
 
10575 S. Eastern Avenue, Suite100
Orlando, FL 32803
 
Henderson, NV 89052
 
 
 
633 W. Ina Road
 
12561 Castlemoor Drive
Tucson, AZ 85718
 
Eden Prairie, MN 55344
 
 
 
6302 York Road
 
13855 Conlan Circle, Suite J
Baltimore, MD 21212
 
Charlotte, NC 28277
 
 
 
10251 Little Brier Creek Lane, Suite 112
 
14008 Memorial Drive, Suite A
Raleigh, NC 27617
 
Houston, TX 77079
 
 
 
980A University Drive East #4
 
10251 Little Brier Creek Lane, Suite 112
College Station, TX 77840
 
Raleigh, NC 27617
 
 
 
601 West 15th Street, Suite 101
 
7621 Edinger, Suite 102
Plano, TX 75075
 
Huntington Beach, CA 92647
 
 
 
6478 Dobbin Center Way, Suite A
 
1750 N. Congress Avenue, Suite 700





--------------------------------------------------------------------------------




Columbia, MD 21045
 
Boynton Beach, FL 33426
 
 
 
2222 McKinney Avenue, Suite 100
 
267 E. Bell Road, Suite 1
Dallas, TX 75201
 
Phoenix, AZ 85022
 
 
 
4170 Lavon Drive
 
23632 El Toro Road
Garland, TX 75040
 
Lake Forest, CA 92630
 
 
 
2600 West 7th Street, Suite 101
 
1680 Union Avenue, Suite 109
Fort Worth, TX 76107
 
Memphis, TN 38104
 
 
 
10610, Bay 10, Forest Hill Blvd.
 
4408 Falls of Neuse Road
Wellington, FL 33411
 
Raleigh, NC 27619
 
 
 
10420 Coors Bypass NW, Suite 1B
 
4609 West Kenosha Street
Albuquerque, NM 87114
 
Broken Arrow, OK 74012
 
 
 
11398 Bandera Road, Bldg. 3, #304
 
4210 82nd Street, Suite 230
San Antonio, TX 78249
 
Lubbock, TX 79423
 
 
 
15141 West 119th Street
 
4461 Market Commons Drive
Olathe, KS 66062
 
Fairfax, VA 22033
 
 
 
9222 Metcalf Avenue
 
1413 South Voss Road, Suite A
Overland Park, KS 66212
 
Houston, TX 77057
 
 
 
1107 Walnut Street
 
3000 South Central Expressway
Cary, NC 27511
 
McKinney, TX 75070
 
 
 
11430 Olive Blvd.
 
1675 29th Street, Suite 1284
Creve Coeur, MO 63141
 
Boulder, CO 80301
 
 
 
205 North University Avenue
 
1619 North Dysart Road, Suite 101
Little Rock, AR 72205
 
Avondale, AZ 85323
 
 
 
8412 Preston Road, Suite 400
 
2100 North Collins Street, Suite 120
Plano, TX 75024
 
Arlington, TX 76011
 
 
 
7500 North Mesa Street, Suite 101
 
3535 South Peoria
El Paso, TX 79912
 
Tulsa, OK 74105
 
 
 





--------------------------------------------------------------------------------




71 North 500 West, Suite A
 
1911 Medical Center Parkway, Suite A
West Bountiful, UT 84010
 
Murfreesboro, TN 37129
 
 
 
10562 Craftsman Way, Suite 9A
 
13429 U.S. Highway 183 North
San Diego, CA 92127
 
Austin, TX 78750
 
 
 
13937 Lakeside Circle, Suite 113
 
8885 Ladue Road, Suite 1
Sterling Heights, MI 48313
 
Ladue, MO 63124
 
 
 
4300A West Waco Drive, Suite 1
 
7571 Sawmill Road
Waco, TX 76710
 
Dublin, OH 43017
 
 
 
5753 Twelve Mile Road
 
522 North Pine Island Road
Warren, MI 48092
 
Plantation, FL 33324
 
 
 
3350 South Soncy, Suite 194
 
7620 W. Denton Highway, Suite 632
Amarillo, TX 79124
 
Watauga, TX 76148
 
 
 
2695 Park Avenue
 
430 West Loop 1604 North, Suite 101
Tustin, CA 92782
 
San Antonio, TX 78251
 
 
 
31367 Orchard Lake Road
 
217 S. Dale Mabry Highway
Farmington Hills, MI 48334
 
Tampa, FL 33609
 
 
 
12927 N. Dale Mabry Highway
 
3050 Dowlen Road, Suite N
Tampa, FL 33618
 
Beaumont, TX 77706
 
 
 
1931 South Loop 288, Suite 130
 
701 W. McDowell, Suite 101
Denton, TX 76205
 
Phoenix, AZ 85003
 
 
 
2257 N. Germantown Parkway, Ste. 110
 
2338 Woodland Crossing Drive, Suite A
Memphis, TN 38138
 
Herndon, VA 20171
 
 
 
113 South Las Posas Road, Suite 110
 
1325 George Dieter Drive, Space H2
San Marcos, CA 92078
 
El Paso, TX 79936
 
 
 
4017 Hillsboro Pike, Ste. 301
 
2050 Polaris Parkway
Nashville, TN 37215
 
Columbus, OH 43240
 
 
 
2355 Vanderbilt Beach Road, Ste. 116
 
528A East Market Street





--------------------------------------------------------------------------------




Naples, FL 34109
 
Leesburg, VA 20176
 
 
 
999 E. Basse Road, Suite 199
 
4040 City Avenue, Bldg. 2, Space 2
San Antonio, TX 78209
 
Philadelphia, PA 19131
 
 
 
1025 Camino De La Reina, Suite P-5
 
22000 Dulles Retail Plaza, Suite 190
San Diego, CA 92108
 
Dulles, VA 20166
 
 
 
15519 NW 67th Avenue
 
1148 E. Fort Union Blvd., Unit #162
Miami Lakes, FL 33014
 
Midvale, UT 84047
 
 
 
1500 24th Ave. N.W.
 
540 South Mendenhall Road, Suite 9
Norman, OK 73069
 
Memphis, TN 38117
 
 
 
13616 North Kendall Drive
 
2050 Route 70 West
Miami, FL 33186
 
Cherry Hill, NJ 08002
 
 
 
2441 North Maize Road, Suite 1501
 
43170 Grand River Avenue
Wichita, KS 67205
 
Novi, MI 48375
 
 
 
1206 Walton Blvd.
 
12235 Seal Beach Blvd.
Rochester, MI 48307
 
Seal Beach, CA 90740
 
 
 
4155 Morse Crossing
 
11049 Pines Blvd., Ste. 424
Columbus, OH 43219
 
Pembroke Pines, FL 33026
 
 
 
3090 FM 407, Ste. 306
 
1402 66th Street
Highland Village, TX 75077
 
St. Petersburg, FL 33710
 
 
 
400 Route 38, Ste. 8120
 
8015 Turkey Lake Road, Ste. 400
Moorestown, NJ 08057
 
Orlando, FL 32819
 
 
 
5932 Fairmont Parkway, Ste. 150
 
5330 Cedar Lake Road
Pasadena, TX 77505
 
St. Louis Park, MN 55416
 
 
 
7152-B Beracasa Way
 
5035 Wellington Road
Boca Raton, FL 33433
 
Gainesville, VA 20155
 
 
 
14155 W. Bell Road, Suite 113
 
2501 W. Osceola Parkway
Surprise, AZ 85374
 
Kissimmee, FL 34741
 
 
 





--------------------------------------------------------------------------------




200 University Boulevard, Suite 100
 
4517 Chino Hills Parkway, Suite E
Round Rock, TX 78665
 
Chino Hills, CA 91709
 
 
 
11302 Broadway, Suite 102
 
3970 Buchtel Boulevard, Suite 107
Pearland, TX 77584
 
Denver, CO 80210
 
 
 
950 Baltimore Pike
 
30278 Woodward Avenue
Springfield, PA 19064
 
Royal Oak, MI 48073
 
 
 
12913 Galleria Circle, Suite 101
 
11301 Parkside Drive, Suite 1200
Bee Cave, TX 78738
 
Knoxville, TN 37901
 
 
 
8511 Cooper Creek Boulevard
 
730 East Big Beaver Road
University Park, FL 34201
 
Troy, MI 48083
 
 
 
3402 Technological Avenue, Suite 232
 
2709 N. Elston Avenue
Orlando, FL 32817
 
Chicago, IL 60647
 
 
 
7135 S. Kingery Hwy
 
18801 Biscayne Blvd., Ste. B
Hinsdale, IL 60527
 
Aventura, FL 33180
 
 
 
6159 N. Keystone Ave., Ste. 100
 
1730 N. Federal Hwy
Indianapolis, IN 46220
 
Fort Lauderdale, FL 33305





* All facilities are leased restaurant locations.






--------------------------------------------------------------------------------




PFCCB PINNACLE
PEAK, LLC**




7676 East Pinnacle Peak Road
Scottsdale, AZ 85255








































































** Facility is the corporate headquarters, owned by PFCCB Pinnacle Peak, LLC.










--------------------------------------------------------------------------------

SCHEDULE 6.01
EXISTING INDEBTEDNESS
1.
Reference is hereby made to Schedule 3.06.

2.
Any Borrower or Subsidiary restaurant leases, of which capital leases were
$2,753,000 as of October 2, 2011.

3.
Promissory notes totaling approximately $1,250,000 related to various liquor
licenses.






--------------------------------------------------------------------------------




SCHEDULE 6.02
EXISTING LIENS
UCC Filings - P.F. Chang’s China Bistro, Inc. (“PFCCBI”)


DEBTOR
SECURED PARTY
TYPE/FILE NUMBER & DATE
COLLATERAL
EXPIRATION DATE
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 9/20/05; File No. 52974393
computer equipment
9/20/2010
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 9/20/05; File No. 52974419
computer equipment
9/20/2010
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 10/10/05; File No. 53127512


UCC-3 Amendment filed 6/12/06; File No. 61987536


UCC-3 Assignment filed 1/29/2009; File No. 90304086
computer equipment
10/10/2010
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 2/6/06; File No. 60441600
computer equipment
2/6/2011
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 2/8/06; File No. 60474833
computer equipment
2/8/2011
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 3/14/06; File No. 60861096
computer equipment
3/14/2011
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 5/19/06; File No. 61706407
computer equipment
5/19/2011
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 6/14/06; File No. 62029999


UCC-3 Amendment filed 2/7/07; File No. 70488840
computer equipment
6/14/2011
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 7/6/06; File No. 62323830
computer equipment
7/6/2011
PFCCBI
JPMorgan Chase Bank, N.A.
UCC-1 filed 8/09/2006; File No. 62830164


UCC-3 Continuation filed 3/11/11; File No. 10902745


UCC-3 Amendment filed 4/21/11; File No. 11490666
[Collateral description not included with UCC filings.]
3/11/2016
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 9/21/06; File No. 63266947
computer equipment
9/21/2011

--------------------------------------------------------------------------------




DEBTOR
SECURED PARTY
TYPE/FILE NUMBER & DATE
COLLATERAL
EXPIRATION DATE
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 10/18/06; File No. 63620457


UCC-3 Amendment filed 5/11/07 File No. 71789048
computer equipment
10/18/2011
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 11/6/06; File No. 63864618
computer equipment
11/6/2011
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 1/29/07; File No. 70358837


UCC-3 Amendment filed 9/18/07 File No. 73521928
computer equipment
1/29/2012
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 5/23/07; File No. 71951218
computer equipment
5/23/2012
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 6/11/07; File No. 72188000


UCC-3 Amendment filed 1/30/08 File No. 80367316
computer equipment
6/11/2012
PFCCBI
JPMorgan Chase Bank, N.A.
UCC-1 filed 9/5/07; File No. 73832986
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledge deposits, other
collateral, and the proceeds thereof; certain trademarks
9/5/2012
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 10/10/07; File No. 73817029


UCC-3 Amendment filed 6/16/08 File No. 82046934
computer equipment
10/10/2012
PFCCBI
PFCCB Gift Card, Inc.
UCC-1 filed 10/22/07; File No. 73978409
gift certificates, gift cards and related instruments
10/22/2012
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 2/15/08; File No. 80567154


UCC-3 Amendment filed 9/17/08; File No. 83147145
computer equipment
2/15/2013
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 6/3/08; File No. 81883568


UCC-3 Amendment filed 2/16/09; File No. 90501814
computer equipment
6/3/2013
PFCCBI
CSI Leasing, Inc.
UCC-1 filed 9/30/08; File No. 83310750


UCC-3 Amendment filed 4/30/09; File No. 91368262
computer equipment
9/30/2013

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






UCC Filings - Pei Wei Asian Diner, Inc. (“PWADI”)



--------------------------------------------------------------------------------




DEBTOR
SECURED PARTY
TYPE/FILE NUMBER & DATE
COLLATERAL
EXPIRATION DATE
PWADI
JPMorgan Chase Bank, N.A.
UCC-1 filed 8/9/06; File No. 62847648


UCC-3 Continuation filed 3/11/11; File No. 10902729


UCC-3 Amendment filed 4/21/11; File No. 11490740
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits,
other collateral, the proceeds thereof, and company materials related thereto;
certain intellectual property
3/11/2016
PWADI
Weingarten Nostat, Inc.
UCC-1 filed 4/25/07; File No. 71554285
all property (including fixtures, equipment, merchandise and chattels) now or
hereafter placed at 540 South Mendenhall, Suite 9, Memphis, TN 38117
4/25/2012
PWADI
JPMorgan Chase Bank, N.A.
UCC-1 filed 9/5/07; File No. 73833026
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits,
other collateral, the proceeds thereof, and company materials related thereto;
certain intellectual property
9/5/2012
PWADI
PFCCB Gift Card, Inc.
UCC-1 filed 10/22/07; File No. 73978276
gift certificates, gift cards, and related instruments
10/22/2012
PWADI
Weingarten Realty Investors
UCC-1 filed 2/27/08; File No. 80703395
all property (including fixtures, equipment, merchandise and chattels) now or
hereafter placed at 8015 Turkey Lake Road #400, Orlando, FL 32819
2/27/2013
PWADI
Pearland Town Center Limited Partnership/CBL & Associates Limited Partnership
UCC-1 filed 8/17/09; File No. 92637582
rent, taxes, and other sums granted to debtor under applicable laws and in
equity
8/17/2014








--------------------------------------------------------------------------------




UCC Filings - PFCCB Shared Corporate Services, Inc. (“PFCCBSCS”)


DEBTOR
SECURED PARTY
TYPE/FILE NUMBER & DATE
COLLATERAL
EXPIRATION DATE
PFCCBSCS
JPMorgan Chase Bank, N.A.
UCC-1 filed 8/7/06; File No. 200614316333


UCC-3 Continuation filed 3/14/11; File No. 200614316333


UCC-3 Amendment filed 4/22/11; File No. 200614316333
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits,
other collateral, the proceeds thereof, and company materials related thereto
3/14/2016
PFCCBSCS
JPMorgan Chase Bank, N.A.
UCC-1 filed 8/31/07; File No. 200714906237
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits,
other collateral, the proceeds thereof, and company materials related thereto
8/31/2012






































--------------------------------------------------------------------------------




UCC Filings - PFCCB Gift Card, Inc. (“PFCCBGC”)


DEBTOR
SECURED PARTY
TYPE/FILE NUMBER & DATE
COLLATERAL
EXPIRATION DATE
PFCCBGC
JPMorgan Chase Bank, N.A.
UCC-1 filed 8/7/06; File No. 200614316344


UCC-3 Continuation filed 3/14/11; File No. 200614316344


UCC-3 Amendment filed 4/22/11; File No. 200614316344
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits,
other collateral, the proceeds thereof, and company materials related thereto
3/14/2016
PFCCBGC
JPMorgan Chase Bank, N.A.
UCC-1 filed 8/31/07; File No. 200714906157
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits,
other collateral, the proceeds thereof, and company materials related thereto
8/31/2012






































--------------------------------------------------------------------------------




UCC Filings - PFCCB Pinnacle Peak, LLC (“PFCCBPP”)


DEBTOR
SECURED PARTY
TYPE/FILE NUMBER & DATE
COLLATERAL
EXPIRATION DATE
PFCCBPP
JPMorgan Chase Bank, N.A.
UCC-1 filed 8/7/06; File No. 200614316355


UCC-3 Continuation filed 3/14/11; File No. 200614316355


UCC-3 Amendment filed 4/22/11; File No. 200614316355
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits,
other collateral, the proceeds thereof, and company materials related thereto
3/14/2016
PFCCBPP
JPMorgan Chase Bank, N.A.
UCC-1 filed 8/31/07; File No. 200714906191
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits,
other collateral, the proceeds thereof, and company materials related thereto
8/31/2012






































--------------------------------------------------------------------------------




UCC Filings - PFCCB Equipment, LLC (“PFCCBE”)


DEBTOR
SECURED PARTY
TYPE/FILE NUMBER & DATE
COLLATERAL
EXPIRATION DATE
PFCCBE
JPMorgan Chase Bank, N.A.
UCC-1 filed 8/9/06; File No. 62850246


UCC-3 Continuation filed 3/11/11; File No. 10902828


UCC-3 Amendment filed 4/21/11; File No. 11490807
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits,
other collateral, the proceeds thereof, and company materials related thereto
3/11/2016
PFCCBE
JPMorgan Chase Bank, N.A.
UCC-1 filed 9/5/07; File No. 73833141
accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits,
other collateral, the proceeds thereof, and company materials related thereto
9/5/2012






































--------------------------------------------------------------------------------




UCC Filings - PFCCB Retail, Inc. (“PFCCBR”)


DEBTOR
SECURED PARTY
TYPE/FILE NUMBER & DATE
COLLATERAL
EXPIRATION DATE
PFCCBR
JPMorgan Chase Bank, N.A.
UCC-1 filed 9/5/07; File No. 73832937




accounts, chattel paper, documents, equipment, farm products, fixtures, general
intangibles, instruments, inventory, investment property, pledged deposits,
other collateral, the proceeds thereof, and company materials related thereto
9/5/2012





UCC Filings - PFCCB International, Inc.


(none)









--------------------------------------------------------------------------------

SCHEDULE 6.08
EXISTING RESTRICTIONS
None





--------------------------------------------------------------------------------

EXHIBIT "A"
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the "Credit Agreement"), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:            ________________________________________________

2.
Assignee:            ________________________________________________ [and is an
Affiliate/Approved Fund of [identify Lender]]

3.
Borrower:            P.F. Chang's China Bistro, Inc., a Delaware corporation

4.
Administrative Agent:        JPMorgan Chase Bank, N.A., a national banking
association, as the administrative agent under the Credit Agreement

5.
Credit Agreement:        The Amended and Restated Credit Agreement dated as of
October 26, 2011 among P.F. Chang's China Bistro, Inc., a

--------------------------------------------------------------------------------

Delaware corporation, the Lenders parties thereto, JPMorgan Chase Bank, N.A., a
national banking association, as Administrative Agent, and the other agents and
parties thereto]
6.
Assigned Interest:

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: ___________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]






By:                
Name:                
Title:                




ASSIGNEE


[NAME OF ASSIGNEE]






By:                
Name:                
Title:                


Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., a national
banking association, as Administrative Agent






By:                        
Name:                        

--------------------------------------------------------------------------------

Title:                        




Consented to:


P.F. CHANG'S CHINA BISTRO, INC.,
a Delaware corporation






By:                        
Name:                        
Title:                        





--------------------------------------------------------------------------------

ANNEX 1


[__________________]


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of the Credit Agreement or any other
Credit Documents, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Credit Documents.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section ___ thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any other Credit Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement or any other Credit Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make

--------------------------------------------------------------------------------

all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Arizona.





--------------------------------------------------------------------------------

EXHIBIT "B"
FORM OF [AMENDED AND RESTATED] NOTE
(Revolving Loans)
October 26, 2011
P.F. CHANG'S CHINA BISTRO, INC., a Delaware corporation (the "Borrower"),
promises to pay to the order of _______________________ (the "Lender") the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to Article II of the Agreement (as hereinafter defined),
in immediately available funds at the main office of JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Revolving
Loans in full on the Revolving Loan Maturity Date.
Borrower agrees to an effective rate of interest that is the rate described
above plus any additional rate of interest resulting from any other charges in
the nature of interest paid or to be paid by or on behalf of Borrower, or any
benefit received or to be received by Lender, in connection with this Note.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of October 26,
2011 (which, as it may be amended or modified and in effect from time to time,
is herein called the "Agreement"), among the Borrower, the lenders party
thereto, including the Lender, and JPMorgan Chase Bank, N.A., as Administrative
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated. This Note is
secured pursuant to the Security Documents and guaranteed pursuant to the
Continuing Guarantees, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.
[This Note is delivered by Borrower in substitution and replacement of that
certain Amended and Restated Note (Revolving Loans) dated December 14, 2009 in
the original principal amount of $____________________, as amended from time to
time (as amended from time to time, the "Prior Note"), and evidences an
amendment, statement, continuation and renewal of the indebtedness evidenced by
the Prior Note. Borrower hereby acknowledges and agrees that the indebtedness
evidenced by the Prior Note is part of the indebtedness evidenced by this Note,
has not been repaid in full or extinguished and that the execution hereof does
not constitute a novation of the Prior Note. Moreover, this Note shall be
entitled

--------------------------------------------------------------------------------

to all security and collateral to which the Prior Note is entitled without
change or diminution in the priority of any lien or security interest previously
granted to secure the Prior Note.]
P.F. CHANG'S CHINA BISTRO, INC., a Delaware corporation






By:                            
Name:                            
Title:                            





--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
AMENDED AND RESTATED NOTE OF P.F. CHANG'S CHINA BISTRO, INC.
DATED OCTOBER 26, 2011
Date
Principal Amount of Loan
Maturity of Interest Period
Principal Amount Paid
Unpaid Balance
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




EXHIBIT "C"
FORM OF BORROWING REQUEST/INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.
201 North Central Avenue, 21st Floor
Phoenix, Arizona 85004
Attention: Commercial Banking AZ1-1178
Fax No.: (602) 221-1502
Date:_______________
Ladies and Gentlemen:
This Request refers to the Amended and Restated Credit Agreement dated as of
October 26, 2011 (as it may hereafter be amended, modified, extended or restated
from time to time, the "Credit Agreement"), among P.F. CHANG'S CHINA BISTRO,
INC., a Delaware corporation ("Borrower"), the Lenders party thereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent ("Bank"). Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
The Borrower hereby gives notice that it requests an [Advance] [Interest
Election] pursuant to Article II of the Credit Agreement and sets forth below
the terms of such requested Borrowing:
A.    Loan    ____________________
B.    Type of Advance    ____________________
C.    Date of Advance    ____________________
D.    Principal Amount of Advance    ____________________
E.    Interest Period and last day thereof    ____________________
F.    Location and number of Borrower's account
for disbursement    ____________________
G.    Interest Election Request
Date of Original Advance and Amount    ____________________
Effective Date of Election3    ____________________
Type2    ____________________
Interest Period and Last day thereof5    ____________________


Upon acceptance of this request, the Borrower shall be deemed to have
represented and warranted to the Bank that, as of the date of such credit event,
the conditions specified in Section 4.02 of the Credit Agreement are satisfied.
P.F. CHANG'S CHINA BISTRO, INC., a Delaware corporation






By:                
Name:                
Title:                






--------------------------------------------------------------------------------

EXHIBIT D-1


FORM OF
U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 26, 2011 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among P.F. CHANG'S CHINA BISTRO, INC., a Delaware
corporation ("Borrower"), JPMORGAN CHASE BANK, N.A., as Administrative Agent,
and each lender from time to time party thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]





--------------------------------------------------------------------------------

EXHIBIT D-2


[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 26, 2011 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among P.F. CHANG'S CHINA BISTRO, INC., a Delaware
corporation ("Borrower"), JPMORGAN CHASE BANK, N.A., as Administrative Agent,
and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]


By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT D-3


[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 26, 2011 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among P.F. CHANG'S CHINA BISTRO, INC., a Delaware
corporation ("Borrower"), JPMORGAN CHASE BANK, N.A., as Administrative Agent,
and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]





--------------------------------------------------------------------------------

EXHIBIT D-4


[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 26, 2011 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), among P.F. CHANG'S CHINA BISTRO, INC., a Delaware
corporation ("Borrower"), JPMORGAN CHASE BANK, N.A., as Administrative Agent,
and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT "E"
FORM OF COMPLIANCE CERTIFICATE
To:    The Administrative Agent and the Lenders under the
Credit Agreement described below


This Compliance Certificate (this "Certificate") is executed and delivered
pursuant to and in accordance with the provisions of that certain Amended and
Restated Credit Agreement (as amended, modified, extended or restated from time
to time, the "Credit Agreement") dated as of October 26, 2011, among P.F.
CHANG'S CHINA BISTRO, INC., a Delaware corporation ("Borrower"), the Lenders
party thereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent ("Bank").
All capitalized terms used in this Certificate, if not otherwise defined herein,
shall have the respective meanings assigned to such terms under the Credit
Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the Chief Financial Officer of the Borrower;
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
ending on _________, ____ ("Compliance Date");
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default under the Credit Agreement during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Compliance Certificate [except as set forth below:
                        
].
4.    All of the representations and warranties set forth in Article III of the
Credit Agreement are true and correct as of the date hereof except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date; and
5.    Schedule I attached hereto sets forth financial data and computations used
in determining whether the Borrower is in compliance with certain covenants of
the Credit Agreement, all of which data and computations are true, complete and
correct.

--------------------------------------------------------------------------------

The foregoing certifications, together with the information set forth in the
schedules hereto and the documents delivered in connection with this Compliance
Certificate in support hereof are made and delivered this ___ day of
___________, ____.
P.F. CHANG’S CHINA BISTRO, INC., as Borrower


By:                             
Name:                             
Title:                             





--------------------------------------------------------------------------------

SCHEDULE I to Compliance Certificate
of P.F. Chang's China Bistro, Inc.
as of __________________ (Compliance Date)




I.    FINANCIAL COVENANTS (Section 6.09 of the Credit Agreement).
A.
ADJUSTED LEVERAGE RATIO (Section 6.09(a) of the Credit Agreement).

(1)
Adjusted Indebtedness

(a)
Total Indebtedness as of the Compliance Date:        (000's)

(i)
obligations for borrowed money:    $    

(ii)
obligations evidenced by bonds, debentures, notes or similar
instruments:    $    

(iii)
obligations upon which interest customarily paid:     $    

(iv)
conditional sale/title retention agreements if liability per GAAP:    $    

(v)
deferred purchase price (excluding current accounts payable and other accrued
liabilities and contingent payments) if liability per GAAP     $    

(vi)
secured Indebtedness:    $    

(vii)
Guarantees:    $    

(viii)
Capital Lease Obligations and other Lease Obligations:    $    

(ix)
obligations in respect of bankers' acceptances:    $    

(x)
obligations as account party in respect of letters of credit and letters of
guaranty:    $    

(xi)
Net Mark-to-Market Exposure:    

--------------------------------------------------------------------------------

$    
(xii)
Other:    $    

(xiii)
Indebtedness (Sum of (A)(1)(a)(i) – (xii)):    $    

(b)
Eight (8) times Rental Expense ($000's) as of Compliance Date:    $    

(c)
Portion of "lease obligations" reflected on financial statements that are not
Capital Lease Obligations ($000's) as of Compliance Date:    $    

(d)
Adjusted Indebtedness (sum of (A)(1)(a)(xiii), (A)(1)(b) and (A)(1)(c):    $    

(2)
EBITDA for the four fiscal quarters most recently ended:     ($000's)

(a)
Net Income for such period:    $    

(b)
amounts deducted in the computation thereof for (i) Interest Expense, (ii)
Federal, state and local income taxes and (iii) depreciation and
amortization:    +    $    

(c)
non-cash charges resulting from adoption of FASB 123 if required to be recorded
as expense:    +     $    

(d)
other non-recurring expenses reducing Net Income which do not represent a cash
item:    +     $    

(e)
Federal, state, local and foreign income tax credits    -     $    

(f)
all non-cash items increasing Net Income    -     $    

(g)
EBITDA (Sum of Line A(2)(a) through Line A(2)(f)):    =     $    

(3)
Rental Expense ($000's):    

--------------------------------------------------------------------------------

$    
(4)
Adjusted Leverage Ratio (Ratio of Line A(1)(d) to the sum of Line A(2)(g) plus
Line A(3):        _____ to 1.00

(5)
Maximum Adjusted Leverage Ratio for any fiscal quarter:        3.75 to 1.00

B.
MINIMUM FIXED CHARGE COVERAGE RATIO (Section 6.09(b) of the Credit Agreement).

(1)
Fixed Charge Coverage Ratio numerator for the four fiscal quarters most recently
ended:     ($000's)

(a)
EBITDA (Line A(2)(g):    $    

(b)
Maintenance Capital Expenditures:     -    $    

(c)
Rental Expense:    +    $    

(d)
minority interest expense:    +    $    

(e)
imputed partner bonus expense:    +    $    

(f)
EBITDA (Sum of Line B(1)(a) through Line B(1)(e)):    =    $    

(2)
Fixed Charge Coverage Ratio denominator for the four fiscal quarters most
recently ended:     ($000's)

(a)
Interest Expense:    +    $    

(b)
Rental Expense (Line B(1)(c)):    +    $    

(c)
expense for taxes:    +    $    

(d)
required repayment of principal of Indebtedness:     

--------------------------------------------------------------------------------

+    $    
(e)
distributions to minority partners:    +    $    

(f)
Fixed Charges (Sum of Line B(2)(a) through Line B(2)(e)):    =     $     

(3)
Fixed Charge Coverage Ratio (Ratio of Line B(1)(f) to Line B(2)(f)):        ____
to 1.00

(4)
Minimum Fixed Charge Coverage Ratio for any fiscal quarter:        1.25 to 1.00

II.    OTHER MISCELLANEOUS PROVISIONS.
A.
INDEBTEDNESS (Section 6.01 of the Credit Agreement).

(6)
Indebtedness to finance the acquisition of personal property (Maximum:
$3,000,000.00):    $    

(7)
unsecured Indebtedness to finance the acquisition of partnership interests
(Maximum: $20,000,000.00):    $    

(8)
other unsecured Indebtedness permitted by Section 6.01 (Maximum:
$3,000,000.00):    $    

B.
INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS. (Section 6.04 of the
Credit Agreement).

(5)
Permitted Entity Investments (Only if Adjusted Leverage Ratio (as defined in
(I)(A) above) does not exceed 3.00 to 1.00):    ____ to 1.00

(6)
Permitted Acquisitions Only if:

(a)
Maximum: $75,000,000.00 cash and/or non-cash during

the term of this Agreement:    $    


(b)
Adjusted Leverage Ratio (as defined in (I)(A) above) does not

exceed 3.00 to 1.00:    ____ to 1.00



--------------------------------------------------------------------------------

C.
RESTRICTED PAYMENTS. (Section 6.06 of the Credit Agreement).

(1)
Only if Adjusted Leverage Ratio (as defined in (I)(A) above) does not exceed
3.00 to 1.00:    _____ to 1.00






--------------------------------------------------------------------------------




EXHIBIT "F"
FORM OF PLEDGE AND SECURITY AGREEMENT
(_______________)
THIS PLEDGE AND SECURITY AGREEMENT is entered into as of _______________, _____
by and between ______________________________, _______________ (the "Debtor"),
and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent (the
"Agent") for the lenders party to the Credit Agreement referred to below
("Lender").
PRELIMINARY STATEMENT
P.F. CHANG'S CHINA BISTRO, INC., a Delaware corporation (the "Borrower"),
JPMORGAN CHASE BANK, N.A., as Administrative Agent and the Lenders are entering
into a Amended and Restated Credit Agreement dated as of October 26, 2011 (as it
may be amended or modified from time to time, the "Credit Agreement"). The
Debtor is entering into this Pledge and Security Agreement (as it may be amended
or modified from time to time, the "Security Agreement") in order to induce the
Lenders to enter into and extend credit to the Borrower under the Credit
Agreement.
ACCORDINGLY, the Debtor and the Agent, on behalf of the Lenders, hereby agree as
follows:
ARTICLE I

DEFINITIONS
1.1    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
1.2    Terms Defined in Arizona Uniform Commercial Code. Terms defined in the
Arizona UCC which are not otherwise defined in this Security Agreement are used
herein as defined in the Arizona UCC.
1.3    Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:
"Accounts" shall have the meaning set forth in Article 9 of the Arizona UCC.
"Arizona UCC" means the Arizona Uniform Commercial Code as in effect from time
to time.
"Article" means a numbered article of this Security Agreement, unless another
document is specifically referenced.
"Chattel Paper" shall have the meaning set forth in Article 9 of the Arizona
UCC.

--------------------------------------------------------------------------------




"Collateral" means all Accounts, Chattel Paper, Documents, Equipment, Farm
Products, Fixtures, General Intangibles, Instruments, Inventory, Investment
Property, Pledged Deposits, and Other Collateral, wherever located, in which the
Debtor now has or hereafter acquires any right or interest, and the proceeds
(including Stock Rights), insurance proceeds and products thereof, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto. Collateral
shall not include any leasehold interest held by the Debtor. Notwithstanding the
foregoing, the Collateral shall exclude those assets whose relative value to the
Lenders does not justify the cost and/or effort required to perfect a security
interest in such assets, as determined by the Administrative Agent in its
reasonable discretion.
"Control" shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the Arizona UCC.
"Default" means an event described in Section 5.1.
"Deposit Accounts" shall have the meaning set forth in Article 9 of the Arizona
UCC.
"Documents" shall have the meaning set forth in Article 9 of the Arizona UCC.
"Equipment" shall have the meaning set forth in Article 9 of the Arizona UCC.
"Exhibit" refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
"Farm Products" shall have the meaning set forth in Article 9 of the Arizona
UCC.
"Fixtures" shall have the meaning set forth in Article 9 of the Arizona UCC.
"General Intangibles" shall have the meaning set forth in Article 9 of the
Arizona UCC.
"Instruments" shall have the meaning set forth in Article 9 of the Arizona UCC.
"Inventory" shall have the meaning set forth in Article 9 of the Arizona UCC.
"Investment Property" shall have the meaning set forth in Article 9 of the
Arizona UCC.
"Lenders" means the lenders party to the Credit Agreement and their successors
and assigns.
"Obligations" means any and all existing and future indebtedness, obligation and
liability of every kind, nature and character, direct or indirect, absolute or
contingent (including all renewals, extensions and modifications thereof and all
fees, costs and expenses incurred by the Agent or the Lenders in connection with
the preparation, administration, collection or enforcement thereof), of the
Borrower to the Agent or any Lender or any branch, subsidiary or affiliate
thereof, arising under or pursuant to this Security Agreement, the Credit
Agreement and any promissory note or notes now or hereafter issued under the
Credit Agreement.
"Other Collateral" means any property of the Debtor, other than real estate, not
included

--------------------------------------------------------------------------------




within the defined terms Accounts, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Farm Products, Fixtures, General Intangibles, Instruments,
Inventory, Investment Property, and Pledged Deposits, including, without
limitation, all cash on hand, letter-of-credit rights, letters of credit, Stock
Rights and Deposit Accounts or other deposits (general or special, time or
demand, provisional or final) with any bank or other financial institution, it
being intended that the Collateral include all property of the Debtor other than
real estate. Notwithstanding the foregoing, the Other Collateral shall exclude
those assets whose relative value to the Lenders does not justify the cost
and/or effort required to perfect a security interest in such assets, as
determined by the Administrative Agent in its reasonable discretion.
"Pledged Deposits" means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which the Debtor may
from time to time designate as pledged to the Agent or to any Lender as security
for any Obligation, and all rights to receive interest on said deposits.
"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Debtor and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
"Rate Management Obligations" means any and all obligations of the Debtor,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all Rate Management
Transactions, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Management Transactions.
"Receivables" means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.
"Required Secured Parties" means the Required Lenders.
"Section" means a numbered section of this Security Agreement, unless another
document is specifically referenced.
"Secured Obligations" means the Obligations and Rate Management Obligations
entered into with one or more of the Lenders or their Affiliates.
"Security" has the meaning set forth in Article 8 of the Arizona UCC.
"Stock Rights" means any securities, dividends or other distributions and any
other right or

--------------------------------------------------------------------------------




property which the Debtor shall receive or shall become entitled to receive for
any reason whatsoever with respect to, in substitution for or in exchange for
any securities or other ownership interests in a corporation, partnership, joint
venture or limited liability company constituting Collateral and any securities,
any right to receive securities and any right to receive earnings, in which the
Debtor now has or hereafter acquires any right, issued by an issuer of such
securities.
"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II

GRANT OF SECURITY INTEREST
The Debtor hereby pledges, assigns and grants to the Agent, on behalf of and for
the ratable benefit of the Lenders and (to the extent specifically provided
herein) their Affiliates, a security interest in all of the Debtor's right,
title and interest in and to the Collateral to secure the prompt and complete
payment and performance of the Secured Obligations.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Debtor represents and warrants to the Agent and the Lenders that:
3.1    Title, Authorization, Validity and Enforceability. The Debtor has good
and valid rights in or the power to transfer the Collateral and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder, free and clear of all Liens except for Liens permitted under Section
4.1.6, and has full power and authority to grant to the Agent the security
interest in such Collateral pursuant hereto. The execution and delivery by the
Debtor of this Security Agreement has been duly authorized by proper company
proceedings, and this Security Agreement constitutes a legal, valid and binding
obligation of the Debtor and creates a security interest which is enforceable
against the Debtor in all now owned and hereafter acquired Collateral.
3.2    Conflicting Laws and Contracts. Neither the execution and delivery by the
Debtor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Debtor or the Debtor's articles or
certificate of incorporation or bylaws, the provisions of any indenture,
instrument or agreement to which the Debtor is a party or is subject, or by
which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien of the
Agent on behalf of the Lenders, which violation, conflict or default would
constitute a Material Adverse Effect).
3.3    Type and Jurisdiction of Organization. The Debtor is a
____________________

--------------------------------------------------------------------------------




organized under the laws of the State of __________.
3.4    Principal Location. The Debtor's mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit "A"; the Debtor has
no other chief executive office except as set forth in Exhibit "A".
3.5    Property Locations. The Inventory, Equipment and Fixtures are located
solely at the locations described in Exhibit "A". All of said locations are
owned by the Debtor except for locations (i) which are leased by the Debtor as
lessee and designated in Part B of Exhibit "A" and (ii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part C of Exhibit "A", with respect to which Inventory the Debtor
has delivered bailment agreements, warehouse receipts, financing statements or
other documents satisfactory to the Lenders to protect the Agent's and the
Lenders' security interest in such Inventory.
3.6    No Other Names. The Debtor has not conducted business under any name
except the name in which it has executed this Security Agreement, which is the
exact name as it appears in the Debtor's organizational documents, as amended,
as filed with the Debtor's jurisdiction of organization.
3.7    No Default. No Default or Unmatured Default exists.
3.8    Accounts and Chattel Paper. The names of the obligors, amounts owing, due
dates and other information with respect to the Accounts and Chattel Paper are
and will be correctly stated in all records of the Debtor relating thereto and
in all invoices and reports with respect thereto furnished to the Agent by the
Debtor from time to time. As of the time when each Account or each item of
Chattel Paper arises, the Debtor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all material respects what they
purport to be.
3.9    Filing Requirements. None of the Collateral is of a type for which
security interests or liens may be perfected by filing under any federal statute
except for patents, trademarks and copyrights held by the Debtor and described
in Part C of Exhibit "B".
3.10    No Financing Statements. No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming the
Debtor as debtor has been filed in any jurisdiction except financing statements
naming the Agent on behalf of the Lenders as the secured party, and except for
any financing statements in connection with any Liens permitted under Section
4.1.6.
3.11    Federal Employer Identification Number. The Debtor's Federal employer
identification number is ___-___________.
3.12    State Organization Number. If the Debtor is a registered organization,
the Debtor's State organization number is _________.
ARTICLE IV


--------------------------------------------------------------------------------






From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated:
4.1    General.
4.1.1    Inspection. The Debtor will permit the Agent or any Lender, by its
representatives and agents (i) to inspect the Collateral, (ii) to examine and
make copies of the records of the Debtor relating to the Collateral and (iii) to
discuss the Collateral and the related records of the Debtor with, and to be
advised as to the same by, the Debtor's officers and employees (and, in the case
of any Receivable, with any person or entity which is or may be obligated
thereon), all at such reasonable times and intervals as the Agent or such Lender
may reasonably determine, and all at the Debtor's expense.
4.1.2    Taxes. The Debtor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral, except those which are
being contested in good faith by appropriate proceedings.
4.1.3    Records and Reports; Notification of Default. The Debtor will maintain
complete and accurate books and records with respect to the Collateral, and
furnish to the Agent, with sufficient copies for each of the Lenders, such
reports relating to the Collateral as the Agent shall from time to time
reasonably request. The Debtor will give prompt notice in writing to the Agent
and the Lenders of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise, which might materially and adversely
affect the Collateral.
4.1.4    Financing Statements and Other Actions; Defense of Title. The Debtor
hereby authorizes the Agent to file, and if requested will execute and deliver
to the Agent, all financing statements and other documents and take such other
actions as may from time to time be reasonably requested by the Agent in order
to maintain a first perfected security interest in and, if applicable, Control
of, the Collateral. The Debtor will take any and all actions reasonably
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Agent in the Collateral and the priority thereof
against any Lien not expressly permitted hereunder.
4.1.5    Disposition of Collateral. The Debtor will not sell, lease or otherwise
dispose of the Collateral except (i) prior to the occurrence of a Default or
Unmatured Default, dispositions specifically permitted pursuant to the Credit
Agreement, (ii) until such time following the occurrence of a Default as the
Debtor receives a notice from the Agent instructing the Debtor to cease such
transactions, sales or leases of Inventory in the ordinary course of business,
and (iii) until such time as the Debtor receives a notice from the Agent
pursuant to Article VII, proceeds of Inventory and Accounts collected in the
ordinary course of business.
4.1.6    Liens. The Debtor will not create, incur, or suffer to exist any Lien
on the Collateral except (i) the security interest created by this Security
Agreement, (ii) existing Liens described in the Credit Agreement, and (iii)
other Liens permitted pursuant to the Credit Agreement.
4.1.7    Change in Corporate Existence, Type or Jurisdiction of Organization,

--------------------------------------------------------------------------------




Location, Name. Except as otherwise permitted under the Credit Agreement, the
Debtor will:
(a)    preserve its existence as a corporation and not, in one transaction or a
series of related transactions, merge into or consolidate with any other entity,
or sell all or substantially all of its assets;
(b)    not change its state of organization;
(c)    not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified on Exhibit "A;" and
(d)    not (i) have any Inventory, Equipment or Fixtures or proceeds or products
thereof (other than Inventory and proceeds thereof disposed of as permitted by
Section 4.1.5) at a location other than a location specified in Exhibit "A",
(ii) change its name or taxpayer identification number or (iii) change its
mailing address, unless the Debtor shall have given the Agent not less than 30
days' prior written notice of such event or occurrence and the Agent shall have
either (x) determined that such event or occurrence will not adversely affect
the validity, perfection or priority of the Agent's security interest in the
Collateral, or (y) taken such steps (with the cooperation of the Debtor to the
extent necessary or advisable) as are necessary or advisable to properly
maintain the validity, perfection and priority of the Agent's security interest
in the Collateral.
4.1.8    Other Financing Statements. The Debtor will not sign or authorize the
signing on its behalf or the filing of any financing statement naming it as
debtor covering all or any portion of the Collateral, except as permitted by
Section 4.1.6.
4.2    Receivables.
4.2.1    Certain Agreements on Receivables. The Debtor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of a Default, the
Debtor may reduce the amount of Accounts arising from the sale of Inventory in
accordance with its present policies and in the ordinary course of business.
4.2.2    Collection of Receivables. Except as otherwise provided in this
Security Agreement, the Debtor will collect and enforce, at the Debtor's sole
expense, all amounts due or hereafter due to the Debtor under the Receivables.
4.2.3    Delivery of Invoices. The Debtor will deliver to the Agent immediately
upon its request after the occurrence of a Default duplicate invoices with
respect to each Account bearing such language of assignment as the Agent shall
specify.
4.2.4    Disclosure of Counterclaims on Receivables. If (i) any discount, credit
or agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable exists or (ii)

--------------------------------------------------------------------------------




if, to the knowledge of the Debtor, any dispute, setoff, claim, counterclaim or
defense exists or has been asserted or threatened with respect to a Receivable,
the Debtor will disclose such fact to the Agent in writing in connection with
the inspection by the Agent of any record of the Debtor relating to such
Receivable and in connection with any invoice or report furnished by the Debtor
to the Agent relating to such Receivable.
4.3    Inventory and Equipment.
4.3.1    Maintenance of Goods. The Debtor will do all things reasonably
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment in good repair and working and saleable condition.
4.3.2    Insurance. The Debtor will (i) maintain fire and extended coverage
insurance on the Inventory and Equipment containing a lender's loss payable
clause in favor of the Agent, on behalf of the Lenders, and providing that said
insurance will not be terminated except after at least 30 days' written notice
from the insurance company to the Agent, (ii) maintain such other insurance on
the Collateral for the benefit of the Agent as the Agent shall from time to time
reasonably request, (iii) furnish to the Agent upon the reasonable request of
the Agent from time to time the originals of all policies of insurance on the
Collateral and certificates with respect to such insurance and (iv) maintain
general liability insurance naming the Agent, on behalf of the Lenders, as an
additional insured.
ARTICLE V

DEFAULT
5.1    The occurrence of any one or more of the following events shall
constitute a Default:
5.1.1    Any material representation or warranty made by or on behalf of the
Debtor under or in connection with this Security Agreement shall be materially
false as of the date on which made.
5.1.2    The breach by the Debtor of any of the terms or provisions of Article
IV or Article VII which is not remedied within ten (10) days after the giving of
written notice to the Debtor by the Agent.
5.1.3    The breach by the Debtor (other than a breach which constitutes a
Default under Section 5.1.1 or 5.1.2) of any of the material terms or provisions
of this Security Agreement which is not remedied within thirty (30) days after
the giving of written notice to the Debtor by the Agent.
5.1.4    Any material portion of the Collateral shall be transferred or
otherwise disposed of, either voluntarily or involuntarily, in any manner not
permitted by Section 4.1.5 or 8.7 or shall be lost, stolen, damaged or destroyed
that is not covered by insurance or otherwise replaced.
5.1.5    The occurrence of any "Default" under, and as defined in, the Credit

--------------------------------------------------------------------------------




Agreement.
5.2    Acceleration and Remedies. Upon the acceleration of the obligations under
the Credit Agreement pursuant to Article VII thereof, the Obligations and, to
the extent provided for under the Rate Management Transactions evidencing the
same, the Rate Management Obligations, shall immediately become due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, and the Agent may, with the concurrence or at the
direction of the Required Secured Parties, exercise any or all of the following
rights and remedies:
5.2.1    Those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Credit Document, provided that this Section 5.2.1
shall not be understood to limit any rights or remedies available to the Agent
and the Lenders prior to a Default.
5.2.2    Those rights and remedies available to a secured party under the
Arizona UCC (whether or not the Arizona UCC applies to the affected Collateral)
or under any other applicable law (including, without limitation, any law
governing the exercise of a bank's right of setoff or bankers' lien) when a
debtor is in default under a security agreement.
5.2.3    Without notice except as specifically provided in Section 8.1 or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for future delivery, and upon
such other terms as the Agent may deem commercially reasonable.
The Agent, on behalf of the secured parties, may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain Rate Management Obligations
outstanding, the Required Secured Parties may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Rate Management Obligations pursuant to
the terms of the agreement governing any Rate Management Transaction.
5.3    Debtor's Obligations Upon Default. Upon the request of the Agent after
the occurrence of a Default and during the continuance of a Default, the Debtor
will:
5.3.1    Assembly of Collateral. Assemble and make available to the Agent the
Collateral and all records relating thereto at any place or places reasonably
specified by the Agent.
5.3.2    Secured Party Access. Permit the Agent, by the Agent's representatives
and agents, to enter any premises where all or any part of the Collateral, or
the books and records relating thereto, or both, are located, to take

--------------------------------------------------------------------------------




possession of all or any part of the Collateral and to remove all or any part of
the Collateral.
5.4    License. The Agent is hereby granted a license or other right to use,
following the occurrence and during the continuance of a Default, without
charge, the Debtor's labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of a
Default, the Debtor's rights under all licenses and all franchise agreements
shall inure to the Agent's benefit. In addition, the Debtor hereby irrevocably
agrees that the Agent may, following the occurrence and during the continuance
of a Default, sell any of the Debtor's Inventory directly to any person,
including without limitation persons who have previously purchased the Debtor's
Inventory from the Debtor and in connection with any such sale or other
enforcement of the Agent's rights under this Agreement, may sell Inventory which
bears any trademark owned by or licensed to the Debtor and any Inventory that is
covered by any copyright owned by or licensed to the Debtor and the Agent may
finish any work in process and affix any trademark owned by or licensed to the
Debtor and sell such Inventory as provided herein.
ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES
No delay or omission of the Agent or any Lender to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Agent with the concurrence or at the direction of the Lenders required under
Section 9.02 of the Credit Agreement and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Agent and the Lenders until the Secured Obligations have been paid in full.
ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES
7.1    Lockboxes. Upon request of the Agent after the occurrence of a Default or
Unmatured Default, the Debtor shall execute and deliver to the Agent irrevocable
lockbox agreements in the form provided by or otherwise acceptable to the Agent,
which agreements shall be accompanied by an acknowledgment by the bank where the
lockbox is located of the Lien of the Agent granted hereunder and of irrevocable
instructions to wire all amounts collected therein to a special collateral
account at the Agent.
7.2    Collection of Receivables. The Agent may at any time after the occurrence
of a Default, by giving the Debtor written notice, elect to require that the
Receivables be paid directly to the Agent for the benefit of the Lenders. In
such event, the Debtor shall, and shall permit the

--------------------------------------------------------------------------------




Agent to, promptly notify the account debtors or obligors under the Receivables
of the Lenders' interest therein and direct such account debtors or obligors to
make payment of all amounts then or thereafter due under the Receivables
directly to the Agent. Upon receipt of any such notice from the Agent, the
Debtor shall thereafter hold in trust for the Agent, on behalf of the Lenders,
all amounts and proceeds received by it with respect to the Receivables and
Other Collateral and immediately and at all times thereafter deliver to the
Agent all such amounts and proceeds in the same form as so received, whether by
cash, check, draft or otherwise, with any necessary endorsements. The Agent
shall hold and apply funds so received as provided by the terms of Sections 7.3
and 7.4.
7.3    Special Collateral Account. The Agent may, at any time after the
occurrence of a Default, require all cash proceeds of the Collateral to be
deposited in a special non‑interest bearing cash collateral account with the
Agent and held there as security for the Secured Obligations. The Debtor shall
have no control whatsoever over said cash collateral account. If no Default is
continuing, the Agent shall from time to time deposit the collected balances in
said cash collateral account into the Debtor's general operating account with
the Agent. If any Default has occurred and is continuing, the Agent may (and
shall, at the direction of the Required Lenders, from time to time, apply the
collected balances in said cash collateral account to the payment of the Secured
Obligations whether or not the Secured Obligations shall then be due.
7.4    Application of Proceeds. The proceeds of the Collateral shall be applied
by the Agent to payment of the Secured Obligations in the following order unless
a court of competent jurisdiction shall otherwise direct:
(a)    FIRST, to payment of all costs and expenses of the Agent incurred in
connection with the collection and enforcement of the Secured Obligations or of
the security interest granted to the Agent pursuant to this Security Agreement;
(b)    SECOND, to payment of that portion of the Secured Obligations
constituting accrued and unpaid interest and fees, pro rata among the Lenders
and their Affiliates in accordance with the amount of such accrued and unpaid
interest and fees owing to each of them;
(c)    THIRD, to payment of the principal of the Secured Obligations and the net
early termination payments and any other Rate Management Obligations then due
and unpaid from the Debtor to any of the Lenders or their Affiliates, pro rata
among the Lenders and their Affiliates in accordance with the amount of such
principal and such net early termination payments and other Rate Management
Obligations then due and unpaid owing to each of them;
(d)    FOURTH, to payment of any Secured Obligations (other than those listed
above) pro rata among those parties to whom such Secured Obligations are due in
accordance with the amounts owing to each of them; and
(e)    FIFTH, the balance, if any, after all of the Secured Obligations have
been satisfied, shall be deposited by the Agent into the Debtor's general
operating account with the Agent.

--------------------------------------------------------------------------------




ARTICLE VIII

8.1    Notice of Disposition of Collateral; Condition of Collateral. The Debtor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Debtor, addressed as
set forth in Article IX, at least ten days prior to (i) the date of any such
public sale or (ii) the time after which any such private sale or other
disposition may be made. Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale.
8.2    Compromises and Collection of Collateral. The Debtor and the Agent
recognize that setoffs, counterclaims, defenses and other claims may be asserted
by obligors with respect to certain of the Receivables, that certain of the
Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, the Debtor agrees that the Agent may
at any time and from time to time, if a Default has occurred and is continuing,
compromise with the obligor on any Receivable, accept in full payment of any
Receivable such amount as the Agent in its sole discretion shall determine or
abandon any Receivable, and any such action by the Agent shall be commercially
reasonable so long as the Agent acts in good faith based on information known to
it at the time it takes any such action.
8.3    Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Agent may perform or pay any obligation which the
Debtor has agreed to perform or pay in this Security Agreement if the Debtor
fails to timely pay such obligations and the Debtor shall reimburse the Agent
for any amounts paid by the Agent pursuant to this Section 8.3. The Debtor's
obligation to reimburse the Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.
8.4    Authorization for Secured Party to Take Certain Action. The Debtor
irrevocably authorizes the Agent at any time and from time to time in the sole
discretion of the Agent and appoints the Agent as its attorney in fact (i) to
execute on behalf of the Debtor as debtor and to file financing statements
necessary or desirable in the Agent's sole discretion to perfect and to maintain
the perfection and priority of the Agent's security interest in the Collateral,
(ii) to indorse and collect any cash proceeds of the Collateral upon a Default,
(iii) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the Agent's security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Collateral
and which are Securities or with financial intermediaries holding other
Investment Property as may be necessary or advisable to give the Agent Control
over such Securities or other Investment Property, (v) to enforce payment of the
Receivables in the name of the Agent or the Debtor, (vi) to apply the proceeds
of any Collateral

--------------------------------------------------------------------------------




received by the Agent to the Secured Obligations as provided in Article VII, and
(vii) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens as are specifically permitted hereunder), and
the Debtor agrees to reimburse the Agent on demand for any payment made or any
expense incurred by the Agent in connection therewith, provided that this
authorization shall not relieve the Debtor of any of its obligations under this
Security Agreement or under the Credit Agreement.
8.5    Specific Performance of Certain Covenants. The Debtor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1.5, 4.1.6,
5.3, or 8.7 or in Article VII will cause irreparable injury to the Agent and the
Lenders, that the Agent and Lenders have no adequate remedy at law in respect of
such breaches and therefore agrees, without limiting the right of the Agent or
the Lenders to seek and obtain specific performance of other obligations of the
Debtor contained in this Security Agreement, that the covenants of the Debtor
contained in the Sections referred to in this Section 8.5 shall be specifically
enforceable against the Debtor.
8.6    Use and Possession of Certain Premises. Upon the occurrence of a Default,
the Agent shall be entitled to occupy and use any premises owned or leased by
the Debtor where any of the Collateral or any records relating to the Collateral
are located until the Secured Obligations are paid or the Collateral is removed
therefrom, whichever first occurs, without any obligation to pay the Debtor for
such use and occupancy.
8.7    Dispositions Not Authorized. The Debtor is not authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1.5 and
notwithstanding any course of dealing between the Debtor and the Agent or other
conduct of the Agent, no authorization to sell or otherwise dispose of the
Collateral (except as set forth in Section 4.1.5) shall be binding upon the
Agent or the Lenders unless such authorization is in writing signed by the Agent
with the consent or at the direction of the Required Lenders.
8.8    Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Debtor, the Agent and the
Lenders and their respective successors and assigns (including all persons who
become bound as a debtor to this Security Agreement), except that the Debtor
shall not have the right to assign its rights or delegate its obligations under
this Security Agreement or any interest herein, without the prior written
consent of the Agent.
8.9    Survival of Representations. All representations and warranties of the
Debtor contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.
8.10    Taxes and Expenses. Any taxes (including income taxes) payable or
finally ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Debtor, together with interest and penalties, if
any. The Debtor shall reimburse the Agent for any and all out‑of‑pocket expenses
and internal charges (including reasonable attorneys', auditors' and
accountants' fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Agent) paid or incurred by the Agent
in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security

--------------------------------------------------------------------------------




Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). Any and all costs and expenses
incurred by the Debtor in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Debtor.
8.11    Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.
8.12    Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full and no commitments of the Agent or the
Lenders which would give rise to any Secured Obligations are outstanding.
8.13    Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Debtor and the Agent relating to the Collateral
and supersedes all prior agreements and understandings between the Debtor and
the Agent relating to the Collateral.
8.14    CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF ARIZONA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
8.15    Non-Borrower Provisions.
(a)    All advances of principal under the Note shall be made to Borrower
subject to and in accordance with the terms thereof. It is not necessary for the
Agent or the Lenders to inquire into the powers of Borrower or the officers,
directors, partners or agents acting or purporting to act on its behalf. Debtor
is and shall continue to be fully informed as to all aspects of the business
affairs of Borrower that it deems relevant to the risks it is assuming and
hereby waives and fully discharges the Agent and the Lenders from any and all
obligations to communicate to Debtor any facts of any nature whatsoever
regarding Borrower and Borrower's business affairs.
(b)    Debtor authorizes Lender, without notice or demand, without affecting the
obligations of Debtor hereunder or the personal liability of any person for
payment or performance of the Secured Obligations and without affecting the lien
or the priority of the security interest, from time to time, at the request of
any person primarily obligated therefor, to renew, compromise, extend,
accelerate or otherwise change the time for payment or performance of, or
otherwise change the terms of, all or any part of the Secured Obligations,
including increase or decrease any rate of interest thereon. Debtor waives and
agrees not to assert: (i) any right to require the Agent and the Lenders to
proceed against Borrower; (ii) the benefits of any statutory provision limiting
the liability of a surety, including without limitation

--------------------------------------------------------------------------------




the benefit of Section 12-1641, et seq., of the Arizona Revised Statutes; and
(iii) any defense arising by reason of any disability or other defense of
Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower. Debtor shall have no right of subrogation and hereby
waives any right to enforce any remedy which the Agent and the Lenders now have,
or may hereafter have, against Borrower.
ARTICLE IX

NOTICES
9.1    Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in the Credit Agreement.
9.2    Change in Address for Notices. Each of the Debtor, the Agent and the
Lenders may change the address for service of notice upon it by a notice in
writing to the other parties.
ARTICLE X

THE AGENT
JPMORGAN CHASE BANK, N.A. has been appointed Agent for the Lenders hereunder
pursuant to the Credit Agreement. It is expressly understood and agreed by the
parties to this Security Agreement that any authority conferred upon the Agent
hereunder is subject to the terms of the delegation of authority made by the
Lenders to the Agent pursuant to the Credit Agreement, and that the Agent has
agreed to act (and any successor Agent shall act) as such hereunder only on the
express conditions contained in the Credit Agreement. Any successor Agent
appointed pursuant to the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Agent hereunder.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Debtor and the Agent have executed this Security
Agreement as of the date first above written.
,
                        






By:                         
Name:                         
Title:                         




JPMORGAN CHASE BANK, N.A., as Administrative Agent






By:                        
Name:                        
Title:                        





--------------------------------------------------------------------------------

EXHIBIT "A"
(See Sections 3.4, 3.5 and 4.1.7 of Security Agreement)
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:
7676 East Pinnacle Peak Road
Scottsdale, Arizona 85255


Locations of Inventory and Equipment and Fixtures:
A.    Real Properties Owned by the Debtor:


    


B.    Real Properties Leased by the Debtor (Include Landlord's Name):


    


C.
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):



    





--------------------------------------------------------------------------------

EXHIBIT "B"
(See Section 3.9 of Security Agreement)
A.    [Intentionally left blank.]


B.    [Intentionally left blank.]


C.    Patents, copyrights, trademarks protected under federal law:*


    


































_____________________
*For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application; (iii)
patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for. Any licensing agreements for
patents or trademarks should be described on a separate schedule.







--------------------------------------------------------------------------------

EXHIBIT "G"
FORM OF CONTINUING GUARANTEE
TO:    JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders
1.For valuable consideration, the undersigned (hereinafter called "Guarantor"),
whose address is set forth after Guarantor's signature below, jointly and
severally, and unconditionally, guarantees and promises to pay to the Lenders
party to that Amended and Restated Credit Agreement dated as of October 26, 2011
(as it may be amended or modified from time to time, the "Credit Agreement") by
and among the hereinafter defined Borrower, said Lenders and JPMORGAN CHASE
BANK, N.A. as Administrative Agent (Lenders and Administrative Agent hereinafter
collectively called "Lender"), or order, on demand, in lawful money of the
United States, any and all indebtedness of P.F. CHANG'S CHINA BISTRO, INC., a
Delaware corporation (hereinafter called "Borrower"), to Lender. If more than
one Borrower is named herein, or if this Guarantee is executed by more than one
Guarantor, the word "Borrower" and the word "Guarantor" respectively shall mean
all and any one or more of them, severally and collectively. The word
"indebtedness" is used in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of Borrower heretofore, now or
hereafter made, incurred or created, with or without notice to Guarantor,
whether voluntary or involuntary and however arising, whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether Borrower is liable individually or jointly with others, or whether
recovery upon such indebtedness may be or hereafter become barred by any statute
of limitations, or whether such indebtedness may be or hereafter become
otherwise unenforceable, arising from or in connection with the Credit Agreement
or any Swap Agreement (as defined in the Credit Agreement) exclusive, however,
of any indebtedness of Borrower to Lender presently covered by existing
guaranties executed by Guarantor, but without derogation to such existing
guaranties, if any, which are hereby ratified and reaffirmed.
2.    Any payment by Guarantor shall not reduce Guarantor's obligation
hereunder, unless written notice to that effect is actually received by Lender
at or prior to the time of such payment.
3.    This is a continuing guarantee that shall remain in full force and effect
and includes all indebtedness arising under the Credit Agreement or any Swap
Agreement.
4.    Guarantor is providing this Guarantee at the instance and request of
Borrower to induce Lender to extend or continue financial accommodations to
Borrower. Guarantor hereby represents and warrants that Guarantor is and will
continue to be fully informed about all aspects of the financial condition and
business affairs of Borrower that Guarantor deems relevant to the obligations of
Guarantor hereunder and hereby waives and fully discharges Lender from any and
all obligations to communicate to Guarantor any information whatsoever regarding
Borrower or Borrower's financial condition or business affairs.
5.    Guarantor authorizes Lender, without notice or demand and without
affecting Guarantor's liability hereunder, from time to time, to: (a) renew,
modify, compromise, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the

--------------------------------------------------------------------------------

indebtedness or any part thereof, including increasing or decreasing the rate of
interest thereon; (b) release, substitute or add any one or more endorsers,
Guarantor or other guarantors; (c) take and hold security for the payment of
this Guarantee or the indebtedness, and enforce, exchange, substitute,
subordinate, waive or release any such security; (d) proceed against such
security and direct the order or manner of sale of such security as Lender in
its discretion may determine; and (e) apply any and all payments from Borrower,
Guarantor or any other guarantor, or recoveries from such security, in such
order or manner as Lender in its discretion may reasonably determine.
6.    Guarantor waives and agrees not to assert: (a) any right to require Lender
to proceed against Borrower or any other guarantor, to proceed against or
exhaust any security for the indebtedness, to pursue any other remedy available
to Lender, or to pursue any remedy in any particular order or manner; (b) the
benefit of any statute of limitations affecting Guarantor's liability hereunder
or the enforcement thereof; (c) demand, diligence, presentment for payment,
protest and demand, and notice of extension, dishonor, protest, demand,
nonpayment and acceptance of this Guarantee; (d) notice of the existence,
creation or incurring of new or additional indebtedness of Borrower to Lender;
(e) the benefits of any statutory provision limiting the liability of a surety,
including without limitation the provisions of A.R.S. Sections 12-1641, et seq.;
(f) any defense arising by reason of any disability or other defense of Borrower
or by reason of the cessation from any cause whatsoever (other than payment in
full) of the liability of Borrower for the indebtedness; and (g) the benefits of
any statutory provision limiting the right of Lender to recover a deficiency
judgment, or to otherwise proceed against any person or entity obligated for
payment of the indebtedness, after any foreclosure or trustee's sale of any
security for the indebtedness, including without limitation the benefits, if
any, to Guarantor of A.R.S. Section 33-814. Guarantor shall have no right of
subrogation and hereby waives any right to enforce any remedy which Lender now
has, or may hereafter have, against Borrower, and waives any benefit of, and any
right to participate in, any security now or hereafter held by Lender.
7.    Until all indebtedness of Borrower to Lender shall be paid in full, all
existing and future indebtedness of Borrower to Guarantor is hereby subordinated
to the indebtedness of Borrower to Lender and such indebtedness of Borrower to
Guarantor, if Lender so requests, shall be collected, enforced and received by
Guarantor as trustee for Lender and shall be paid over to Lender on account of
the indebtedness of Borrower to Lender, but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guarantee.
8.    In addition to all liens upon, and rights of setoff against, the monies,
securities or other property of Guarantor given to Lender by law, Lender shall
have a lien and a right of setoff against, and Guarantor hereby grants to Lender
a security interest in, all monies, securities and other property of Guarantor
now and hereafter in the possession of or on deposit with Lender, whether held
in a general or special account or deposit, or for safekeeping or otherwise;
every such lien and right of setoff may be exercised without demand upon or
notice to Guarantor. No lien or right of setoff shall be deemed to have been
waived by any act or conduct on the part of Lender, by any neglect to exercise
such right of setoff or to enforce such lien, or by any delay in so doing.
9.    It is not necessary for Lender to inquire into the powers of Borrower or
the officers, directors, partners or agents acting or purporting to act on its
behalf, and any indebtedness made or

--------------------------------------------------------------------------------

created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
10.    Guarantor agrees to pay all reasonable attorneys' fees and all other
reasonable costs and expenses which may be incurred by Lender in enforcing this
Guarantee.
11.    The obligations of Guarantor hereunder are joint and several if Guarantor
is more than one person or entity, are separate and independent of the
obligations of Borrower and of any other guarantor, and a separate action or
actions may be brought and prosecuted against Guarantor whether action is
brought against Borrower or any other guarantor or whether Borrower or any other
guarantor is joined in any action or actions. The obligations of Guarantor
hereunder shall survive and continue in full force and effect until payment in
full of the indebtedness is actually received by Lender, notwithstanding any
release or termination of Borrower's liability by express or implied agreement
with Lender or by operation of law and notwithstanding that the indebtedness or
any part thereof is deemed to have been paid or discharged by operation of law
or by some act or agreement of Lender. For purposes of this Guarantee, the
indebtedness shall be deemed to be paid only to the extent that Lender actually
receives immediately available funds and to the extent of any credit bid by
Lender at any foreclosure or trustee's sale of any security for the
indebtedness.
12.    This Guarantee sets forth the entire agreement of Guarantor and Lender
with respect to the subject matter hereof and supersedes all prior oral and
written agreements and representations by Lender to Guarantor. No modification
or waiver of any provision of this Guarantee or any right of Lender hereunder
and no release of Guarantor from any obligation hereunder shall be effective
unless in a writing executed by an authorized officer of Lender.
13.    This Guarantee shall inure to the benefit of Lender and its successors
and assigns and shall be binding upon Guarantor and its heirs, personal
representatives, successors and assigns. Lender may assign this Guarantee in
whole or in part without notice.

--------------------------------------------------------------------------------

14.    This Guarantee shall be governed by and construed according to the laws
of the State of Arizona.
IN WITNESS WHEREOF these presents are executed as of the _____ day of
________________, 20___.
GUARANTOR:


________________________________






By:            
Name:            
Its:            


Address:        
            



